Exhibit 10.40

GOTTSCHALKS CREDIT RECEIVABLES CORPORATION

Depositor



GOTTSCHALKS INC.

Servicer

and

BANKERS TRUST COMPANY

Trustee



 

AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT



Dated as of November 15, 2001



To



POOLING AND SERVICING AGREEMENT



Dated as of March 1, 1999



 

 

GOTTSCHALKS CREDIT CARD MASTER TRUST



 

 

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I

CREATION OF THE SERIES 2000-1 CERTIFICATES

Section 1.1. Designation. 1

ARTICLE II

DEFINITIONS

Section 2.1. Definitions. 2

ARTICLE III

SERVICING FEE

Section 3.1. Servicing Compensation 17

ARTICLE IV

RIGHTS OF CERTIFICATEHOLDERS AND ALLOCATION AND APPLICATION OF COLLECTIONS

Section 4.1. Allocations 17

Section 4.2 Distributions 22

Section 4.3. Determination of VBC Monthly Interest, Commitment Fees
and Breakage Fees 26

Section 4.4. VBC Investor Charge-Offs. 27

Section 4.5. Trustee Expenses Associated with Servicing Assumption 27

Section 4.6. Blocked Periods 28

ARTICLE V

DISTRIBUTIONS AND REPORTS

Section 5.1. Distributions 28

Section 5.2. Other Notices to Holders. 28

ARTICLE VI

THE VARIABLE BASE CERTIFICATES AND EXCHANGEABLE CERTIFICATE

Section 6.1. Initial Issuance of Variable Base Certificates, Increases and
Decreases of VBC Invested Amount. 29

Section 6.2. Extension and Repurchase of Variable Base Certificates 43

Section 6.3. Transfer Restrictions. 44

Section 6.4. The Exchangeable Certificate 48

ARTICLE VII

EARLY AMORTIZATION EVENTS; SERVICER DEFAULTS; MERGER OF SERVICER

Section 7.1. Additional Early Amortization Events. 48

Section 7.2. Waiver 50

Section 7.3. Additional Servicer Defaults 50

Section 7.4. Merger or Consolidation of, or Assumption of, the Obligations
of the Servicer 51

ARTICLE VIII

OPTIONAL REPURCHASE

Section 8.1. Optional Repurchase 52

ARTICLE IX

FINAL DISTRIBUTIONS

Section 9.1. Final Distributions 52

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1. Ratification of Agreement 54

Section 10.2. Counterparts 54

Section 10.3. Governing Law 54

Section 10.4. Rating Agency Notice 54



EXHIBITS

EXHIBIT A Form of Variable Base Certificate

EXHIBIT B Form of Distribution Date Statement

EXHIBIT C Form of Rule 144A Transferee Certificate

EXHIBIT D Form of Non Rule 144A Representation Letter

EXHIBIT E Form of Request for Increase

EXHIBIT F Form of Notice of Discretionary Prepayment



 

SCHEDULE



SCHEDULE 1 Account Details



 

This AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT dated as of November 15, 2001
(the "Series Supplement"), among GOTTSCHALKS CREDIT RECEIVABLES CORPORATION, a
Delaware corporation, as Depositor, GOTTSCHALKS INC., a Delaware corporation, as
Servicer, and BANKERS TRUST COMPANY, a New York banking corporation, not in its
individual capacity but solely as Trustee, amends and restates the SERIES 2000-1
SUPPLEMENT, dated November 16, 2000, among Depositor, Servicer and the Trustee
(the "Original Series Supplement") and supercedes the Extension Notice and
Agreement, dated October 19, 2001, among Depositor, Servicer, the Trustee and
Warehouse Line Advisors Inc. as the sole VBC Holder (the "Extension Agreement").

RECITALS

Section 6.03 of the Pooling and Servicing Agreement, dated as of March 1, 1999,
among the Depositor, the Servicer and the Trustee (as the same has been amended
and supplemented through the date hereof, and as the same may be further
amended, supplemented or otherwise modified from time to time in accordance with
its terms, the "Agreement"), provides, among other things, that the Depositor
may from time to time direct the Trustee to authenticate and deliver, on behalf
of the Trust, one or more new Series of Investor Certificates representing
fractional undivided interests in the Trust and in connection therewith to enter
into Series Supplements with the Servicer and the Trustee to provide for the
issuance, authentication and delivery of a new Series of Investor Certificates
and to specify the Principal Terms thereof. Pursuant to the Original Series
Supplement, the Depositor and the Trustee on behalf of the Trust created a new
Series of Investor Certificates and specified the Principal Terms thereof.

Pursuant to the Extension Agreement, the Commitment Period under the Original
Series Supplement was extended from October 31, 2001 until November 30, 2001.

For good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties now desire to amend and restate the Original Series
Supplement in its entirety as follows:



Creation of the Series 2000-1 Certificates



Designation. There is hereby created a Series of Investor Certificates to be
issued pursuant to the Agreement and this Series Supplement to be known as the
"Gottschalks Credit Card Master Trust, Series 2000-1 Certificates". The Series
2000-1 Certificates will be issued in one certificated Class, which shall be
known as the "Variable Base Credit Card Certificates, Series 2000-1" (the
"Variable Base Certificates"). In the event that any term or provision contained
herein shall conflict with or be inconsistent with any term or provision
contained in the Agreement, the terms and provisions of this Series Supplement
shall govern.



Definitions



Definitions. (a) Whenever used in this Series Supplement, the following words
and phrases shall have the following meanings.

"Adjusted Invested Amount" means, for Series 2000-1 as of any date of
determination, the following:

(i) for purposes of calculating the Series 2000-1 Allocation Percentage with
respect to allocations of Finance Charge Collections, the sum of (a) the VBC
Invested Amount as of such date, plus (b) 10.50% of the VBC Invested Amount as
of such date, plus (c) the VBC Notional Amount as of such date;

(ii) for purposes of calculating the Series 2000-1 Allocation Percentage with
respect to allocations of Default Amounts, the sum of (a) the VBC Invested
Amount as of such date, plus (b) 10.50% of the VBC Invested Amount as of such
date;

(iii) for purposes of calculating the Series 2000-1 Allocation Percentage with
respect to allocations of Principal Collections:

(a) if no Early Amortization Event has occurred, on each date on or prior to the
last day of the last Collection Period that commences during a period that is a
Commitment Period for all outstanding Variable Base Certificates, the sum of (1)
the VBC Invested Amount as of such date, plus (2) 10.50% of the VBC Invested
Amount as of such date;

(b) if no Early Amortization Event has occurred, on each date during a
Collection Period that commences during a period that is a Commitment Period for
some, but not all, outstanding Variable Base Certificates (giving effect to any
extensions), the sum of (1) the sum of the portions of the VBC Invested Amount
allocable to each non-extended Variable Base Certificate as of the close of the
last day of the last Collection Period that commenced during the related
Commitment Period, plus (2) the sum of the portions of the VBC Invested Amount
on such current date allocable to each extended Variable Base Certificate as of
such date, plus (3) 10.50% of the VBC Invested Amount as of such date;

(c) if no Early Amortization Event has occurred, on each date during a
Collection Period that commences during a period that is not a Commitment Period
for any Variable Base Certificates (giving effect to any extensions), the sum of
(1) the sum of the portions of the VBC Invested Amount allocable to each
outstanding Variable Base Certificate as of the close of the last day of the
last Collection Period that commenced during the related Commitment Period, plus
(2) 10.50% of the VBC Invested Amount as of the close of the last day of the
last Collection Period that commenced during the last Commitment Period to
expire; and

(d) if an Early Amortization Event has occurred, then on each date thereafter,
the sum of (1) the VBC Invested Amount as the day on which such Early
Amortization Event occurs, plus (2) 10.50% of the VBC Invested Amount as of the
day on which such Early Amortization Event occurs.

"Administrative Fee" means the $2,000 fee payable pro rata to the Certificate
Administrator and each VBC Holder, other than Tice & Co., in connection with a
Discretionary Prepayment (provided that the Administrative Fee is payable only
if the Discretionary Prepayment is made on a day that is not a Draw Date).

"Allocation Day" means each day during a Collection Period that Gottschalks is
open for business (which currently excludes only Easter, Thanksgiving and
Christmas); provided that Gottschalks will immediately notify the Trustee and
each Certificateholder in writing of any change with respect to the days on
which Gottschalks is open for business.

"Anniversary Month" means, with respect to any date of determination, the
calendar month of the prior calendar year corresponding to the calendar month in
which such date of determination occurs.

"Authorized Officer" means (a) as to the Depositor, any of the President, the
Vice President, the Secretary or any Assistant Secretary and (b) as to the
Servicer, any of the President, the Vice President or any Assistant Secretary,
whose signatures and incumbency shall have been certified in such certificates
as may be delivered by the Depositor or the Servicer to the Trustee, as the case
may be, from time to time as duly authorized to execute and deliver the
applicable instruments, certificates, notices and other documents in connection
herewith on behalf of the Depositor or Servicer and to take, from time to time,
all other actions on behalf of the Depositor and the Servicer in connection
therewith.

"Base Rate" means the Prime Rate.

"Breakage Fee" means the fee payable with respect to any repayment of principal
on a Variable Base Certificate that occurs on any day other than a Draw Date (in
addition to the payment of all interest that has accrued through such date at
the applicable VBC Interest Rate on the principal amount so repaid) in an amount
equal to the amount of interest that (but for the repayment of such repaid
principal amount) would have accrued on an "actual/360" basis on the portion of
such principal amount so prepaid, for the period commencing on the date of such
repayment to, but excluding, the next Distribution Date, at a rate equal to the
excess, if any, of (1) the VBC Interest Rate in effect for the Interest Period
during which such repayment occurs over (2) one-month LIBOR determined as
specified herein (or, if one- month LIBOR cannot be determined as described
herein, the applicable Base Rate) in effect for such Interest Period.

"Capitalized Interest Account" shall have the meaning specified in Section
6.1(e) hereof. Deposits into and withdrawals from the Capitalized Interest
Account shall be made in accordance with the provisions of Section 6.1(e)
hereof.

"Carryover Commitment, Breakage and Administrative Fees" means, for any
Distribution Date, an amount equal to the sum of (a) the amount of any Breakage
Fees previously due but not distributed on the Variable Base Certificates on or
before the immediately prior Distribution Date plus, (b) the amount of any
Commitment Fees and Administrative Fees previously due but not distributed pro
rata to the Certificate Administrator and each VBC Holder, other than Tice &
Co., plus, (c) to the extent permitted under applicable law, unpaid interest on
the amount described in clauses (a) and (b) accrued during or prior to the
related Interest Period at the applicable VBC Interest Rate plus 0.50% per
annum.

"Carryover Interest" means, for any Distribution Date, an amount equal to the
sum of (i) the amount of any VBC Monthly Interest previously due but not
distributed on the Variable Base Certificates on or before the prior
Distribution Date, together with (ii) to the extent permitted under applicable
law, unpaid interest accrued on the amount described in clause (i) during or
prior to the related Interest Period at the applicable VBC Interest Rate plus
0.50% per annum.

"Certificate Administrator" means Warehouse Line Advisors, Inc. or its
successors and assigns.

"Certificates" means the Series 1999-1 Fixed Base Certificates, Series 1999-1
Subordinated Certificates, Variable Base Certificates or Exchangeable
Certificates, or all of them collectively, as indicated by the context.

"Certificate Register" shall have the meaning assigned in Section 6.1(b)(i)
hereof.

"Closing Date" means November 15, 2001.

"Commitment Fee" means 0.25% per annum on the average daily VBC Unfunded Amount
during the related Interest Period, or portion thereof, that is during the
Commitment Period for any Variable Base Certificates payable pro rata to the
Certificate Administrator and each VBC Holder, other than Tice & Co.

"Commitment Period" means, with respect to any Variable Base Certificate, the
period commencing on the Closing Date and ending on the earliest to occur of (i)
the last day of the Revolving Period and (ii) October 31, 2002; provided that,
at least 90 days prior to the end of the Commitment Period, the Trust and the
related VBC Holder may agree to reextend the Commitment Period applicable to
such Variable Base Certificate as described herein for up to an additional 364
days (but not beyond July 31, 2003), in which case, the related Commitment
Period will end on the last day of the related Commitment Period as so extended
(or the last day of the Revolving Period if the Revolving Period terminates
earlier). A VBC Holder will be required to advance funds in response to requests
for drawings only during the Commitment Period applicable to its Variable Base
Certificate(s) and only if all conditions precedent to such drawings are
satisfied as of the respective dates on which such advances are to be made.

"Commitment Termination Payment" means, with respect to any Distribution Date
relating to a Collection Period that commences during the Revolving Period, the
payment of principal to VBC Holders holding Variable Base Certificates as to
which the related Commitment Period terminated prior to the commencement of the
related Collection Period, pursuant to Section 4.2(a)(i) hereof, in an aggregate
amount calculated as the sum of the amounts equal to, with respect to each such
Variable Base Certificate, the lesser of (1) the related Controlled Amortization
Amount and (2) the portion of the related Cumulative Controlled Amortization
Amount not already funded through one or more distributions, in respect of such
Variable Base Certificate following the end of such Commitment Period and prior
to such current Distribution Date, Discretionary Prepayments and Commitment
Termination Payments.

"Controlled Amortization Amount" means, for any Variable Base Certificate and
any Distribution Date, either (a) if the Controlled Amortization Period
commences on or prior to August 1, 2003, or the Commitment Period for such
Variable Base Certificate (giving effect to any extension thereto) terminates on
or prior to July 31, 2003, 1/6th of the portion of the VBC Principal Balance
allocable thereto as of the close of the last day of the last Collection Period
that commenced during the Commitment Period for such Variable Base Certificate,
or (b) if the Controlled Amortization Period for such Variable Base Certificate
commences on August 1, 2003, or the Commitment Period for such Variable Base
Certificate (giving effect to any extension thereto) terminates on July 31,
2003, 1/12th of the portion of the VBC Principal Balance allocable thereto as of
the close of the last day of the last Collection Period that commenced during
the Commitment Period for such Variable Base Certificate.

"Controlled Amortization Date" means, November 1, 2002, unless the Commitment
Period for any Variable Base Certificate is reextended, in which case it means
the first day of the calendar month following the last calendar month that
commences during the related reextended Commitment Period.

"Controlled Amortization Period" means, unless an Early Amortization Period
shall have commenced prior to such date, the period scheduled to begin on
November 1, 2002 (or, if the Revolving Period is reextended, the day following
the last day of the reextended Revolving Period or August 1, 2003 if such
reextension is through the end of the Series 1999-1 Revolving Period), and
ending upon the earliest of (a) the occurrence of an Early Amortization Event,
(b) the date on which the VBC Principal Balance shall have been reduced to zero
and (c) the Distribution Date in May 2003, or, if the Revolving Period is
reextended, the Distribution Date in the sixth calendar month following the last
day of such reextended Revolving Period, or, if reextended through the end of
Series 1999-1 Revolving Period, the Distribution Date in August 2004.

"Cumulative Controlled Amortization Amount" means, for any Variable Base
Certificate and any Distribution Date, the sum of the Controlled Amortization
Amounts due with respect to such Variable Base Certificate on each Distribution
Date to and including such Distribution Date.

"Default Amount" means, (i) with respect to any Allocation Day during a
Collection Period, the aggregate amount of Receivables recognized by the
Servicer as becoming Defaulted Receivables since the beginning of the preceding
Allocation Day but prior to the beginning of the current Allocation Day, and
(ii) with respect to any Distribution Date or Collection Period, an amount equal
to the aggregate of the Default Amounts recognized by the Servicer on each
Allocation Day during the related (or, as applicable, such) Collection Period.

"Default Rate" with respect to any Collection Period, means the annualized
percentage equivalent of a fraction, the numerator of which is the Default
Amount for such month and the denominator of which is the Pool Balance as of the
first day of such month.

"Delinquency Rate" with respect to any Collection Period, means the percentage
equivalent of a fraction, the numerator of which is the aggregate of the
balances of Eligible Receivables that are 60 or more days Contractually
Delinquent as of the last day of such month, and the denominator of which is the
Pool Balance as of the last day of such month.

"Depositor" means Gottschalks Credit Receivables Corporation, and its successors
in interest to the extent permitted hereunder.

"Discretionary Prepayment" means, with respect to any Distribution Date or other
Business Day specified in the applicable Notice of Discretionary Prepayment as
of the date of distribution thereof, the distribution of funds available for
such a Discretionary Prepayment, pursuant to the applicable provisions of
Section 4.2 or Section 6.1(c) hereof as a payment of principal to the VBC
Holders, in the aggregate amount specified in such notice.

"Discretionary Prepayment Account" shall have the meaning specified in Section
6.1(f) hereof. Deposits into and withdrawals from the Discretionary Prepayment
Account shall be made in accordance with the provisions of Section 6.1(f)
hereof.

"Distribution Date" means the fifteenth day of each month (or, if such day is
not a Business Day, the next succeeding Business Day).

"Downgrade Period" means the period from and after the date as of which the
Rating Agency shall have reduced its rating of the Variable Base Certificates to
below A- or withdrawn its rating thereof, to the date on which the Rating Agency
shall maintain a rating of the Variable Base Certificates of A- or above.

"Draw Account" means the account created and maintained as such by the Trustee
pursuant to Section 6.1(d) hereof.

"Draw Date" means the date upon which any Increase is to be funded as specified
in the related Request for Increase delivered pursuant to Section 6.1, which
date (except for the initial Draw Date, which was November 17, 2000) must be (i)
the fifteenth day of a calendar month (or if such fifteenth day is not a
Business Day, the next succeeding Business Day), or (ii) the last Business Day
of a calendar month, and in any case must occur during a Commitment Period.

"Drawing Fee" means the $2,000 fee payable pro rata to the Certificate
Administrator and each VBC Holder, other than Tice & Co., on the Draw Date in
connection with any Increase in the VBC Invested Amount made pursuant to Section
6.1(b) hereof.

"Early Amortization Event" means any Early Amortization Event specified in
Section 9.01 of the Agreement, together with any additional Early Amortization
Event specified in Section 7.1 hereof.

"Early Amortization Period" means the period following the occurrence of an
Early Amortization Event.

"Eligible Past Due Receivables" means any Receivable that is 120 or more days
Contractually Delinquent but has not been classified as a Defaulted Receivable
such that, but for the operation of clause (h) of the definition of "Eligible
Receivables," it would be classified as an "Eligible Receivable."

"Excess Spread" with respect to any Distribution Date or related Collection
Period means the annualized percentage equivalent of a fraction, (a) the
numerator of which is Investor Finance Charge Collections allocated during the
related (or, as applicable, such) Collection Period less (i) the amount of
accrued Monthly Servicing Fees for such Collection Period, (ii) interest,
Commitment Fees and Breakage Fees accrued during the related Collection Period
and (iii) the sum of the Investor Default Amounts allocated during the related
Collection Period, and (b) the denominator of which is the average for the
related Collection Period of the Adjusted Invested Amount applicable for the
allocation of Series Principal Collections to Series 2000-1 for each day during
the related Collection Period.

"Exchangeable Amount" means, as of any date of determination, the Exchangeable
Holder's Interest as of such date of determination.

"Exchangeable Component" shall mean, as of any time of determination, in the
case of the Retained Amount Account, the amount set forth as of such time on the
ledger maintained by the Servicer in accordance with Section 6.1(g)(ii) hereof
as representing the net balance of deposits made to the Retained Amount Account
pursuant to Section 6.1(g)(iii)(A) hereof less amounts withdrawn therefrom in
accordance with Section 6.1(g)(iii)(B).

"Exchangeable Holder's Interest" means as of any date of determination, for
purposes of making allocations of Series Finance Charge Collections, Series
Principal Collections or Series Default Amounts, the difference (but not less
than zero) of the Series Pool Balance minus the Adjusted Invested Amount
applicable on such date for the allocation of Series Principal Collections.

"Exchangeable Holder's Percentage" as of any date of determination and with
respect to the allocation of Series Finance Change Collections, Series Principal
Collections or Series Default amounts, as the case maybe, means 100% minus the
VBC Allocation Percentage applicable to the allocation of Series Finance Change
Collections, Series Principal Collections or Series Default amounts, as the case
maybe, as of such date.

"Expected Final Distribution Date" means the May, 2003 Distribution Date, except
that if the Commitment Period for any Variable Base Certificate is reextended,
then for such Variable Base Certificate, the Distribution Date in the month
following the last Collection Period of the related reextended Controlled
Amortization Period.

"Gottschalks" means Gottschalks Inc., a Delaware corporation.

"Increase" means any increase (or, as the context may require, the amount of any
increase) in the VBC Invested Amount and VBC Principal Balance pursuant to
Section 6.1(b) hereof.

"Index Rate" means, for any Interest Period, LIBOR calculated as described
herein; provided that if LIBOR cannot be calculated as described herein on the
related LIBOR Determination Date, then for such Interest Period, the Index Rate
shall be the Base Rate.

"Initial VBC Invested Amount" means $8,000,000, which was the aggregate amount
of the advances made by VBC Holders on November 16, 2000.

"Interest Period" means, with respect to any Distribution Date, the period from
and including each Distribution Date (or, in the case of the first Interest
Period, the Closing Date) to but excluding the next following Distribution Date.

"Investor Component" shall mean, as of any time of determination, the amount set
forth as of such time on the ledger maintained by the Servicer in accordance
with Section 6.1(g)(ii) hereof as representing the net balance of deposits made
to the Retained Amount Account pursuant to Sections 4.1(d)(i)(F) and
4.1(d)(ii)(F) hereof less amounts withdrawn therefrom in accordance with Section
6.1(g)(iii)(B).

"Investor Default Amount" means, with respect to any day during a Collection
Period, the product of (i) the Series Default Amount for such day and (ii) the
VBC Allocation Percentage applicable to the allocation of Series Default Amounts
on such day.

"Investor Default Holdback Amount" means, with respect to (a) any Collection
Period (other than the initial Collection Period), the greater of (A) the
Investor Default Amount which the Servicer reasonably anticipates for such
Collection Period or (B) the average of the Investor Default Amounts for each of
the twelve consecutive Collection Periods preceding such Collection Period (or,
for the initial twelve Collection Periods, for as many Collection Periods as
have occurred since the Closing Date), and (b) the initial Collection Period,
will be $50,000.

"Investor Finance Charge Collections" means, with respect to any day during a
Collection Period, the sum of (1) the product of (i) the Series Finance Charge
Collections for such day and (ii) the VBC Allocation Percentage applicable to
the allocation of Series Finance Charge Collections on such day and (2) the
earnings (net of losses and investment expenses) on funds deposited in the
Retained Amount Account on such day.

"Investor Investment Proceeds" means, with respect to any Distribution Date, the
product of (i) the Series 2000-1 Allocation Percentage applicable to the
allocation of Finance Charge Collections as of the related Determination Date
and (ii) the amount of interest and other investment earnings (net of losses and
investment expenses) on funds held in the Collection Account credited to the
Collection Account as of such Determination Date pursuant to Section 4.02 of the
Agreement (to the extent that the Depositor has directed the Trustee to retain
such amounts rather than releasing them to the Depositor as permitted by Section
4.02 of the Agreement).

"Investor Principal Collections" means, with respect to any day during a
Collection Period, the product of (i) the Series Principal Collections for such
day and (ii) the VBC Allocation Percentage applicable to the allocation of
Series Principal Collections on such day.

"LIBOR" means, with respect to any Interest Period, the rate specified as such
on the Telerate Page 3750, as of 11:00 a.m. (London time) on the related LIBOR
Determination Date, for one-month deposits in United States dollars, as quoted
by Bloomberg Financial Commodities News Service; provided, however, that if on
such LIBOR Determination Date such quotation does not appear on the Telerate
Page 3750, LIBOR for such Interest Period will be either (a) the arithmetic mean
of the rates, as requested by the Trustee, at which one-month deposits in United
States dollars are offered by the principal London office of each of the LIBOR
Reference Banks at approximately 11:00 a.m. (London time) on such LIBOR
Determination Date to prime banks in the London interbank market and in a
principal amount of not less than $10,000,000 that is representative for a
single transaction in such market at such time, if at least two such quotations
are provided, or (b) if fewer than two quotations are provided as described in
the preceding clause (a), the arithmetic mean of the rates, as requested by the
Trustee, quoted by three major banks in New York City, selected by the Trustee,
at approximately 11:00 a.m., New York City time, on such LIBOR Determination
Date, for one-month loans in United States dollars to leading European banks and
in a principal amount of not less than $10,000,000 that is representative for a
single transaction in such market at such time; provided, however, that if fewer
than two such banks selected by the Trustee are providing such quotations, LIBOR
will be deemed to not be calculable on such LIBOR Determination Date. Any
arithmetic mean calculated for purposes of determining LIBOR will be rounded, if
necessary, to the nearest eighth decimal place. All such determinations will be
final and not subject to challenge, absent manifest error.

"LIBOR Business Day" means any day on which banks in both London, England and
New York, New York are open for business.

"LIBOR Determination Date" means, for any Interest Period, the second LIBOR
Business Day preceding the first day of such Interest Period.

"LIBOR Reference Banks" means, initially, Barclays Bank PLC, The Chase Manhattan
Bank, Citibank, N.A. and National Westminster Bank PLC. Each Reference Bank must
be a leading bank engaged in transactions in Eurodollar deposits in the
international Eurocurrency market and must have an established place of business
in London. If any such bank fails to meet the qualifications of a Reference
Bank, the Trustee will designate (by written notice to the Servicer and the
Holders of the Variable Base Certificates) one or more alternative Reference
Banks meeting the foregoing criteria.

"Monthly Payment Rate" means, with respect to any Collection Period, the
percentage equivalent of a fraction, the numerator of which is the aggregate
amount of all Collections in respect of Eligible Receivables received during
such month, and the denominator of which is the Pool Balance as of the first day
of such month.

"Monthly Servicing Fee" means, with respect to any Distribution Date, an amount
equal to the product of one-twelfth of 3.00% per annum and the average daily VBC
Invested Amount during the related Collection Period.

"Notice of Discretionary Prepayment" has the meaning assigned in Section 6.1.

"Officer's Certificate" means a certificate signed by an Authorized Officer of
the Depositor or the Servicer, as the case may be.

"Optional Purchase Price" means, with respect to any Distribution Date, after
giving effect to any deposits and distributions otherwise to be made on such
Distribution Date, the sum of (a) the VBC Invested Amount on such Distribution
Date, plus (b) accrued and unpaid VBC Monthly Interest (including any Carryover
Interest) and any accrued and unpaid Commitment Fees and Breakage Fees
(including any Carryover Commitment, Breakage and Administrative Fees).

"Portfolio Yield" means, with respect to any Collection Period, the annualized
percentage equivalent of a fraction (a) the numerator of which is Series Finance
Charge Collections for such Collection Period less Series Default Amounts for
such Collection Period and (b) the denominator of which is the average of the
Series Pool Balance as of the open of business on each day during such
Collection Period.

"Prime Rate" means, with respect to any Interest Period, the rate on the
applicable Prime Rate Determination Date published in H.15(519) under the
heading "Bank Prime Loan." The following procedures will be followed if the
Prime Rate cannot be determined as described above:

(i) If the rate referred to above is not so published by 3:00 p.m., New York
City time, on the applicable Prime Rate Determination Date, the Prime Rate for
the applicable Prime Rate Determination Date will be the rate on the applicable
Prime Rate Determination Date published in H.15 Daily Update, or such other
recognized electronic source used for the purpose of displaying the applicable
rate under the caption "Bank Prime Loan."

(ii) If the rate referred to in clause (i) above is not so published by 3:00
p.m., New York City time, on the applicable Prime Rate Determination Date, the
Prime Rate for the applicable Prime Rate Determination date will be the rate
calculated by the Trustee as the arithmetic mean of the rates of interest
publicly announced by the banks that appear on the Reuters Screen US PRIME 1
Page as the particular bank's prime rate or base lending rate as of 11:00 a.m.,
New York City time, on the applicable Prime Rate Determination Date, so long as
at least four rates appear on the page.

(iii) If fewer than the four rates described in clause (ii) above appear in
Reuters Screen US PRIME 1 by 3:00 p.m., New York City time, on the applicable
Prime Rate Determination Date, the Prime Rate for the applicable Prime Rate
Determination Date will be the rate calculated by the Trustee as the arithmetic
mean of the prime rates or base lending rates quoted on the basis of the actual
number of days in the year divided by a 360-day year as of the close of business
on the applicable Prime Rate Determination Date by three major banks, which may
include the Trustee and its affiliates, in the City of New York selected by the
Trustee.

(iv) If the banks selected by the Trustee are not quoting as described in clause
(iii) above, the Prime Rate for the applicable Prime Rate Determination Date
will be the Prime Rate in effect on the preceding Prime Rate Determination Date.

"Prime Rate Business Day" means any day on which banks in New York, New York are
open for business.

"Prime Rate Determination Date" means for any Interest Period, the second Prime
Rate Business Day preceding the first day of such Interest Period.

"Rating Agency" means Fitch, Inc. or its successors.

"Related Collection Period" means, with respect to (a) any Distribution Date or
Determination Date, the immediately preceding Collection Period and (b) any
Allocation Day, the Collection Period during which such Allocation Day occurs.

"Related Distribution Date" means, with respect to any Collection Period or
Determination Date or Allocation Day, the Distribution Date following, as
applicable, such Collection Period or Determination Date or the calendar month
in which such Allocation Day occurs.

"Request for Increase" means the notice to be delivered to the Trustee and each
VBC Holder in connection with any Increase pursuant to Section 6.1 hereof,
substantially in the form attached as Exhibit E hereto.

"Required Exchangeable Certificate Amount" for Series 2000-1 means, for any date
of determination, the product of (i) the Adjusted Invested Amount as of such
date of determination and the greater of (A) 7.00% and (B) the percentage
equivalent of a fraction:

(1) the numerator of which is the net amount of charge account refunds or return
credits that were given to account holders by Gottschalks during the Anniversary
Month; and

(2) the denominator of which is the aggregate amount of net sales credited to
Charge Accounts and recognized by Gottschalks during such Anniversary Month.

"Required Series Pool Balance" means the Adjusted Invested Amount for purposes
of allocating Series Principal Collections on the relevant Allocation Day.

"Retained Amount Account" shall have the meaning specified in Section 6.1(g)(i)
hereof. Deposits into and withdrawals from the Retained Amount Account shall be
made in accordance with the provisions of Sections 4.1(d)(i)(F), 4.1(d)(ii)(G)
and 6.1(g)(iii) hereof.

"Retained Exchangeable Amount" means on any Business Day the aggregate of the
amounts deposited into the Retained Amount Account in accordance with Section
6.1(g)(iii)(2) that represent the extent to which the Required Exchangeable
Certificate Amount has exceeded the sum of the Exchangeable Holder's Interest,
the aggregate amount of Eligible Past Due Receivables and Retained Exchangeable
Amounts then on deposit in the Retained Amount Account, if any.

"Reuters Screen US PRIME 1 Page" means the display designated as the "US PRIME
1" page on the Reuters monitor Money Rates Service or such other page as may
replace the US PRIME 1 page on that service or any successor service for the
purpose of displaying prime rates or base lending rates of major United States
banks.

"Revolving Period" means the period commencing on the Closing Date and ending on
October 31, 2002, unless terminated sooner by the occurrence of an Early
Amortization Event or reextended to not later than the last day of the Series
1999-1 Revolving Period in connection with the reextension of any Commitment
Period by mutual consent of one or more VBC Holders and the Depositor pursuant
to Section 6.2 hereof.

"Series 1999-1 Certificates" means the Series 1999-1 Fixed Base Certificates and
the Series 1999-1 Subordinated Certificates issued pursuant to the Series 1999-1
Supplement.

"Series 1999-1 Closing Date" means March 1, 1999.

"Series 1999-1 Fixed Base Certificates" means the 7.664% Fixed Base Credit Card
Certificates, Series 1999-1 issued pursuant to the Series 1999-1 Supplement.

"Series 1999-1 Revolving Period" means the period that commenced on the Series
1999-1 Closing Date and will end on the earlier of (i) the last day of the
Collection Period relating to the Distribution Date in August 2003 and (ii) the
close of business on the Business Day immediately preceding the day on which an
Early Amortization Period (as such term is defined in the Series 1999-1
Supplement) commences.

"Series 1999-1 Subordinated Certificates" means the Subordinated Certificates,
Series 1999-1 issued pursuant to the Series 1999-1 Supplement.

"Series 1999-1 Supplement" means the Series 1999-1 Supplement to the Pooling and
Servicing Agreement dated as of March 1, 1999, as the same may from time to time
be amended or modified in accordance with the Agreement.

"Series 2000-1" means the Series comprised of the Variable Base Certificates
created pursuant to this Series Supplement.

"Series 2000-1 Allocation Percentage" shall mean the Series Allocation
Percentage for Series 2000-1 as calculated in accordance with the Agreement.

"Series 2000-1 Maximum Invested Amount" means $20,000,000.

"Series Default Amount" means, for each Allocation Day, an amount equal to the
product of (a) the amount of the Default Amounts recognized on such Allocation
Day but prior to the beginning of the current Allocation Day and (b) the Series
2000-1 Allocation Percentage applicable to the allocation of Default Amounts as
of such Allocation Day.

"Series Finance Charge Collections" means, for each Allocation Day, an amount
equal to the product of (a) the amount of the Finance Charge Collections
received since the beginning of the preceding Allocation Day but prior to the
beginning of the current Allocation Day and (b) the Series 2000-1 Allocation
Percentage applicable to the allocation of Finance Charge Collections as of such
Allocation Day.

"Series Issuance Date" means the Closing Date.

"Series Pool Balance" means, as of any date of determination, the product of (a)
the Pool Balance as of such date and (b) the Series 2000-1 Allocation Percentage
applicable to the allocation of Principal Collections as of such date.

"Series Principal Collections" means, for each Allocation Day, an amount equal
to the product of (a) the amount of the Principal Collections received since the
beginning of the preceding Allocation Day but prior to the beginning of the
current Allocation Day and (b) the Series 2000-1 Allocation Percentage
applicable to the allocation of Series Principal Collections as of such
Allocation Day.

"Series Termination Date" means the Distribution Date in September 2006.

"Servicing Fee Rate" means 3.0% per annum.

"Standby Servicer" means Bankers Trust Company or such other party as may be
appointed by the Trustee to stand ready to act as a Successor Servicer in the
event that Gottschalks is removed as Servicer.

"Variable Base Certificates" shall have the meaning specified in Section 1.1
hereof.

"VBC Allocation Percentage" means, as of any date of determination, the
percentage determined as follows:

(i) With respect to Series Finance Charge Collections:

(a) if no Early Amortization Event has occurred, the percentage equivalent of
(1) the sum of the VBC Invested Amount, plus 10.50% of the VBC Invested Amount,
plus the VBC Notional Amount as of such date, divided by (2) the Series Pool
Balance as of such date; and

(b) if an Early Amortization event has occurred, the percentage equivalent of
(1) the sum of the VBC Invested Amount, plus 10.50% of the VBC Invested Amount
as of the date on which such Early Amortization Event occurs, divided by (2) the
Series Pool Balance as of the date on which such Early Amortization Event
occurs; and

(ii) With respect to Series Default Amounts, the percentage equivalent of (1)
the sum of the VBC Invested Amount, plus 10.50% of the VBC Invested Amount as of
such date, divided by (2) the Series Pool Balance as of such date; and

(iii) With respect to Series Principal Collections:

(a) if no Early Amortization Event has occurred, on each date on or prior to the
last day of the last Collection Period that commences during a period that is a
Commitment Period for all outstanding Variable Base Certificates, the percentage
equivalent of (1) the sum of the VBC Invested Amount, plus 10.50% of the VBC
Invested Amount as of such date, divided by (2) the Series Pool Balance as of
such date;

(b) if no Early Amortization Event has occurred, on each date during a
Collection Period that commences during a period that is a Commitment Period for
some, but not all, outstanding Variable Base Certificates (giving effect to any
extensions), the percentage equivalent of (1) the sum of (A) the sum of the
portions of the VBC Invested Amount allocable to each non- extended Variable
Base Certificate as of the close of the last day of the last Collection Period
that commenced during the related Commitment Period, plus (B) the sum of the
portions of the VBC Invested Amount on such current date allocable to each
extended Variable Base Certificate as of such date, plus (C) 10.50% of the VBC
Invested Amount as of such date, divided by (2) the Series Pool Balance as of
such date;

(c) if no Early Amortization Event has occurred, on each date during a
Collection Period that commences during a period that is not a Commitment Period
for any Variable Base Certificates (giving effect to any extensions), the
percentage equivalent of (1) the sum of (A) the sum of the portions of the VBC
Invested Amount allocable to each outstanding Variable Base Certificate as of
the close of the last day of the last Collection Period that commenced during
the related Commitment Period, plus (B) 10.50% of the VBC Invested Amount as of
the close of the last day of the last Collection Period that commenced during
the last Commitment Period to expire, divided by (2) the Series Pool Balance as
of the close of the last day of the last Collection Period that commenced during
the last Commitment Period to expire; and

(d) if an Early Amortization Event has occurred, then on each date thereafter,
the percentage equivalent of (1) the sum of (A) the VBC Invested Amount as the
day on which such Early Amortization Event occurs, plus (B) 10.50% of the VBC
Invested Amount as of the day on which such Early Amortization Event occurs,
divided by (2) the Series Pool Balance as of the day on which such Early
Amortization Event occurs.

"VBC Holder" means, with respect to any Variable Base Certificate on any date,
the Person in whose name such Variable Base Certificate is registered on such
date.

"VBC Interest Rate" means, for any Interest Period, the greater of (i) the Index
Rate plus 2.75% per annum and (ii) 5.00%, plus, for any Interest Period
commencing during any Downgrade Period, an additional 0.50% per annum.

"VBC Invested Amount" means, as of any date of determination, an amount equal to
(i) the Initial VBC Invested Amount, minus (ii) the amount of principal payments
made to the VBC Holders in respect of the VBC Invested Amount prior to such date
of determination, minus (iii) the aggregate amount of VBC Investor Charge-Offs
previously allocated and not reimbursed prior to such date of determination,
plus (iv) any Increases in the VBC Invested Amount pursuant to Section 6.1(b)
hereof made prior to such date of determination.

"VBC Investor Charge-Off" shall have the meaning specified in Section 4.4
hereof.

"VBC Monthly Interest" shall have the meaning specified in Section 4.3 hereof.

"VBC Notional Amount" means, as of any date of determination, an amount equal to
(i) the product of (a) the Pool Balance, (b) the VBC Unfunded Amount and (c)
0.000006944 divided by (ii) the amount of Finance Charge Collections received on
the preceding Business Day.

"VBC Principal Balance" means, as of any date of determination, an amount equal
to (i) the Initial VBC Invested Amount, minus, (ii) the amount of principal
payments made to the VBC Holders in respect of the VBC Invested Amount prior to
such date of determination, plus (iii) any Increases in the VBC Invested Amount
pursuant to Section 6.1(b) hereof made prior to such date of determination.

"VBC Unfunded Amount" means, as of any date of determination during the period
when any Variable Base Certificates are in their Commitment Periods, the excess
of (i) $20,000,000 less the portion of the VBC Invested Amount attributable to
Variable Base Certificates whose Commitment Periods have terminated over (ii)
the VBC Invested Amount as of such date of determination less the portion
thereof allocable to Variable Base Certificates whose Commitment Periods have
terminated. As of any date of determination after the Commitment Periods for all
Variable Base Certificates have terminated, the "VBC Unfunded Amount" will be
zero.

(b) Notwithstanding anything to the contrary in this Series Supplement or the
Agreement, the term "Rating Agency" means, whenever used in this Series
Supplement or the Agreement with respect to the Variable Base Certificates,
Fitch, Inc.

(c) All capitalized terms used herein and not otherwise defined herein have the
meanings ascribed to them in the Agreement. The definitions in this Section 2.1
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such terms.

(d) The words "hereof", "herein" and "hereunder" and words of similar import
when used in this Series Supplement shall refer to this Series Supplement as a
whole and not to any particular provision of this Series Supplement; references
to any Article, Section or Exhibit are references to Articles, Sections and
Exhibits in or to this Series Supplement unless otherwise specified; and the
term "including" means "including without limitation".

(e) References herein to "Collections received" shall be deemed to include
Collections received and processed as to principal and finance charges and shall
not include unprocessed Collections (i.e., Collections which have been received
but for which the Servicer in the ordinary course of its business has not yet
identified in its computer records the principal and finance charge components).





Servicing Fee



Servicing Compensation. The Monthly Servicing Fee shall be payable to the
Servicer, in arrears, on each Distribution Date until the earlier of the first
Distribution Date following the Series Termination Date and the first
Distribution Date following the termination of the Revolving Period on which the
VBC Principal Balance is reduced to zero. In no event shall the Trust, the
Trustee or the VBC Holders be liable for any other servicing fee. The Monthly
Servicing Fee shall be payable to the Servicer solely to the extent amounts are
available for distribution in accordance with the terms of this Series
Supplement pursuant to the priorities set forth in Section 4 hereof.



Rights of Certificateholders and
Allocation and Application of Collections



Allocations.

General. On each Allocation Day, Finance Charge Collections, Principal
Collections and Default Amounts will be allocated as between outstanding Series
as set forth in the Pooling and Servicing Agreement. Series Finance Charge
Collections, Series Principal Collections and Series Default Amounts shall be
allocated as between the Variable Base Certificates and the Exchangeable
Certificate on each Allocation Day, and shall be distributed as set forth in
this Article IV.

Daily Distribution of Collections to the Holder of the Exchangeable Certificate.
At the beginning of each Allocation Day, the Servicer shall direct the Trustee
in writing to withdraw from the Collection Account and distribute to the holder
of the Exchangeable Certificate (i) an amount equal to the product of (A) the
Exchangeable Holder's Percentage applicable to the allocation of Series Finance
Charge Collection on such day and (B) the amount of Finance Charge Collections
allocated as Series Finance Charge Collections for such Allocation Day, and (ii)
an amount equal to the product of (A) the Exchangeable Holder's Percentage
applicable to the allocation of Series Principal Collections on such day and (B)
the amount of Principal Collections allocated as Series Principal Collections
for such Allocation Day. In addition, at the beginning of each Allocation Day,
the Servicer shall allocate to the Holder of the Exchangeable Certificate an
amount equal to the product of (A) the Exchangeable Holder's Percentage
applicable to the allocation of Series Default Amounts on such day and (B) the
amount of Default Amounts allocated as Series Default Amounts for such
Allocation Day.

Allocation of Series Finance Charge Collections. On each Allocation Day during a
Collection Period, the Servicer will allocate Series Finance Charge Collections
to the Variable Base Certificates based on the applicable VBC Allocation
Percentage. On each Allocation Day the Servicer will allocate Investor Finance
Charge Collections in the following amounts and in the following priorities (in
each case until the referenced amounts have been so allocated during the related
Collection Period):

(i) an amount equal to the Monthly Servicing Fee for such Collection Period
(based on the assumption as of such day that no reduction of the VBC Invested
Amount will occur prior to the last day of such Collection Period and that any
Increase that the Servicer has notified the Trustee may be requested on a
Business Day later in such Collection Period will in fact be made on such
Business Day), plus an amount equal to the amount of any previously accrued and
unpaid Monthly Servicing Fee;

(ii) an amount equal to the sum of VBC Monthly Interest, Commitment Fees ,
Breakage Fees and Administrative Fees that will accrue during the related
Interest Period (based on the assumption as of such day that no reduction of the
VBC Invested Amount will occur prior to the last day of such Interest Period),
plus an amount equal to the amount of any Carryover Interest and Carryover
Commitment, Breakage and Administrative Fees;

(iii) an amount equal to the Investor Default Holdback Amount for the Related
Collection Period;

(iv) an amount equal to all unreimbursed VBC Investor Charge-Offs previously
allocated to the Variable Base Certificates;

(v) an amount equal to the amount required to reimburse the Trustee for
extraordinary expenses reasonably incurred by it in the performance of its
duties, to the extent such expenses are reasonably allocated to Series 2000-1
and notified by written notice delivered to the Servicer prior to such
Collection Period, setting forth in reasonable detail the amount and nature of
such expenses;

(vi) for deposit into the Capitalized Interest Account in accordance with the
provisions of Section 6.1(e) hereof, an amount equal to the amount specified in
a notice delivered by the Servicer to the Trustee in anticipation of an
Increase;

(vii) for deposit into the Discretionary Prepayment Account in accordance with
the provisions of Section 6.1(f) hereof, an amount equal to the amount of any
Discretionary Prepayment to be made on any date after such Allocation Date as
specified in a Notice of Discretionary Prepayment delivered to the Trustee and
each VBC Holder; and

(viii) the balance shall be released on such date to the Depositor for
application in accordance with the Receivables Purchase Agreement.

Allocation of Series Principal Collections

. On each Allocation Day during a Collection Period, the Servicer will allocate
Series Principal Collections to the Variable Base Certificates based on the
applicable VBC Allocation Percentage. On each Allocation Day the Servicer will
allocate Investor Principal Collections in the following amounts and in the
following priorities (in each case until the referenced amounts have been so
allocated during the related Collection Period):



(i) Revolving Period: At the beginning of each Allocation Day during the
Revolving Period, the Servicer will allocate Investor Principal Collections in
the following amounts and in the following priorities (in each case until the
referenced amounts have been so allocated during the related Collection Period):

(A) an amount equal to the amount of all unreimbursed VBC Investor Charge-Offs
(to the extent not funded from Investor Finance Charge Collections as set forth
above);

(B) an amount equal to the aggregate amount of Investor Default Amounts
allocated to the Variable Base Certificates during the Related Collection Period
and prior to such Allocation Day (to the extent such amount exceeds the Investor
Default Holdback Amount for such Collection Period, or the portion thereof
funded from Investor Finance Charge Collections as set forth above, and amounts
available to be withdrawn from the Investor Component of the Retained Amount
Account);

(C) an amount equal to the Commitment Termination Payment for the related
Distribution Date (calculated based on the assumption as of such day that no
reduction in the portion of the VBC Principal Balance allocated to the Variable
Base Certificates in respect of which such payment will be made will occur prior
to the last day of such Collection Period other than as a result of
Discretionary Prepayments occurring prior to such last day as to which Servicer
has already delivered a Notice of Discretionary Prepayment, which Discretionary
Prepayments will be included in such calculation), which amount shall be paid as
a payment of principal on the related Distribution Date on a pro rata basis to
each VBC Holder as to which the related Commitment Period terminated prior to
the commencement of the Related Collection Period;

(D) for deposit into the Capitalized Interest Account in accordance with the
provisions of Section 6.1(e) hereof, an amount equal to the amount specified in
a notice delivered by the Servicer to the Trustee in anticipation of an Increase
(to the extent not funded from Investor Finance Charge Collections as described
above);

(E) for deposit into the Discretionary Prepayment Account in accordance with the
provisions of Section 6.1(f) hereof, an amount equal to the amount of any
Discretionary Prepayment to be made on any date after such Allocation Date as
specified in a Notice of Discretionary Prepayment delivered to the Trustee and
each VBC Holder (to the extent not funded from Investor Finance Charge
Collections as described above);

(F) for deposit into the Retained Amount Account an amount equal to the amount
required to be deposited into the Retained Amount Account on such date pursuant
to Section 6.1(g)(iii)(A); and

(G) the balance shall be paid on such date to the Depositor for application in
accordance with the Receivables Purchase Agreement.

(ii) Controlled Amortization Period: At the beginning of each Allocation Day
during the Controlled Amortization Period, the Servicer will allocate Investor
Principal Collections in the following amounts and in the following priorities
(in each case until the referenced amounts have been so allocated during the
related Collection Period):

(A) the sum of an amount, for each Variable Base Certificate, equal to the
lesser of (a) the related Controlled Amortization Amount and (b) the portion of
the related Cumulative Controlled Amortization Amount not already funded through
one or more distributions of Controlled Amortization Amounts or Discretionary
Prepayments following the end of the related Commitment Period and prior to such
current Allocation Date;

(B) an amount equal to the amount of any remaining unreimbursed VBC Investor
Charge-Offs (to the extent not funded from Investor Finance Charge Collections
as set forth above);

(C) an amount equal to the aggregate amount of the Investor Default Amounts
allocated to the Variable Base Certificates during the Related Collection Period
prior to such Allocation Date (to the extent such amount exceeds the Investor
Default Holdback Amount, or the portion thereof previously funded from Investor
Finance Charge Collections as set forth above, and amounts available to be
withdrawn from the Investor Component of the Retained Amount Account);

(D) for deposit into the Capitalized Interest Account in accordance with the
provisions of Section 6.1(e) hereof, an amount equal to the amount specified in
a notice delivered by the Servicer to the Trustee in anticipation of an Increase
(to the extent not funded from Investor Finance Charge Collections as set forth
above);

(E) for deposit into the Discretionary Prepayment Account in accordance with the
provisions of Section 6.1(f) hereof, an amount equal to the amount of any
Discretionary Prepayment to be made on any date after such Allocation Date as
specified in a Notice of Discretionary Prepayment delivered to the Trustee and
each VBC Holder (to the extent not funded from Investor Finance Charge
Collections as set forth above);

(F) for deposit into the Retained Amount Account an amount equal to the amount
required to be deposited into the Retained Amount Account on such date pursuant
to Section 6.1(g)(iii)(A); and

(G) the balance shall be paid on such date to the Depositor for application in
accordance with the Receivables Purchase Agreement.

(iii) Early Amortization Period: At the beginning of each Allocation Day during
the Early Amortization Period, the Servicer will allocate Investor Principal
Collections in the following amounts and in the following priorities (in each
case until the referenced amounts have been so allocated during the related
Collection Period):

(A) an amount equal to the VBC Principal Balance until the VBC Principal Balance
has been reduced to zero; and

(B) the balance to the Depositor for application in accordance with the
Receivables Purchase Agreement.

Allocation of Series Default Amounts

. On each Allocation Day during a Collection Period, the Servicer will allocate
Series Default Amounts to the Variable Base Certificates based on the applicable
VBC Allocation Percentage.



Application of Funds Allocated to Fund the Investor Default Amounts. On each
Distribution Date the Servicer shall direct the Trustee in writing to apply the
Investor Default Holdback Amount, and Investor Principal Collections allocated
to fund Investor Default Amounts pursuant to Section 4.1(d)(i)(B) or Section
4.1(d)(ii)(C), retained in the Collection Account during the Related Collection
Period, as Investor Principal Collections available for application in
accordance with the priorities set forth in Section 4.2.

Distributions.

(a) On or before each Determination Date, the Servicer shall provide written
directions to the Trustee directing the Trustee to distribute to the VBC Holders
or to the Certificate Administrator (in case of the Commitment Fees and
Administration Fees) (or, in the case of the distribution of any Commitment
Termination Payment pursuant to Section 4.2(a)(i) below, solely to those VBC
Holders holding Variable Base Certificates as to which the related Commitment
Period terminated prior to the commencement of the related Collection Period) on
the following Distribution Date from amounts on deposit in the Collection
Account (after payment of the amounts allocated to fund the related Monthly
Servicing Fee (and any accrued and unpaid Monthly Servicing Fee for prior
periods) as described in Section 4.1(c)(i)):

(i) if such Distribution Date relates to a Collection Period that commences
prior to the end of the Revolving Period and during which an Early Amortization
Event did not occur, in the following order:

from Investor Finance Charge Collections and, if those are insufficient,
Investor Principal Collections, an amount equal to the sum of the VBC Monthly
Interest, Commitment Fees, Breakage Fees, Administrative Fees, Carryover
Interest and Carryover Commitment, Breakage and Administrative Fees
distributable on such Distribution Date;

from remaining Investor Finance Charge Collections, the amount of Investor
Default Amounts allocated to the Variable Base Certificates during the Related
Collection Period, but not in excess of the aggregate amount, if any, of
Discretionary Prepayments and Commitment Termination Payments payable on such
Distribution Date or deposits to be made into the Retained Amount Account on
such Distribution Date;

from remaining Investor Finance Charge Collections, the amount of unreimbursed
Investor Charge-Offs for such Distribution Date, but not in excess of the
aggregate amount, if any, of Discretionary Prepayments and Commitment
Termination Payments payable on such Distribution Date or deposits to be made
into the Retained Amount Account on such Distribution Date (to the extent not
funded from Investor Finance Charge Collections as set forth above);

from remaining Investor Finance Charge Collections, the amount of any Commitment
Termination Payment payable on such Distribution Date (to the extent not funded
from Investor Finance Charge Collections as set forth above);

from remaining Investor Finance Charge Collections, the amount of any
Discretionary Prepayment payable on such Distribution Date (to the extent not
funded from Investor Finance Charge Collections as set forth above)

from remaining Investor Principal Collections, the amount of unreimbursed
Investor Charge-Offs for such Distribution Date, but not in excess of the
aggregate amount, if any, of Discretionary Prepayments and Commitment
Termination Payments payable on such Distribution Date or amounts required to be
deposited into the Retained Amount Account on such Distribution Date (to the
extent not funded from Investor Finance Charge Collections as set forth above);

from remaining Investor Principal Collections, the amount of Investor Default
Amounts allocated to the Variable Base Certificates during the Related
Collection Period, but not in excess of the aggregate amount, if any, of
Discretionary Prepayments and Commitment Termination Payments payable on such
Distribution Date or amounts required to be deposited into the Retained Amount
Account on such Distribution Date (to the extent not funded from Investor
Finance Charge Collections and Investor Principal Collections as set forth
above);

(H) from remaining Investor Principal Collections, the amount of any Commitment
Termination Payment payable on such Distribution Date (to the extent not funded
from Investor Finance Charge Collections and Investor Principal Collections as
set forth above); and

(I) from remaining Investor Principal Collections, the amount of any
Discretionary Prepayment payable on such Distribution Date (to the extent not
funded from Investor Finance Charge Collections and Investor Principal
Collections as set forth above).

if such Distribution Date relates to a Collection Period that commences during
the Controlled Amortization Period and during which an Early Amortization Event
did not occur, in the following order:

from Investor Finance Charge Collections and, if those are insufficient,
Investor Principal Collections, an amount equal to the sum of the VBC Monthly
Interest, Breakage Fees, Administrative Fees, Carryover Interest and Carryover
Commitment, Breakage and Administrative Fees distributable on such Distribution
Date;

from remaining Investor Finance Charge Collections, the amount of Investor
Default Amounts allocated to the Variable Base Certificates during the Related
Collection Period, but not in excess of the aggregate amount, if any, of
Discretionary Prepayments and Controlled Amortization Amounts payable on such
Distribution Date or amounts required to be deposited into the Retained Amount
Account on such Distribution Date;

from remaining Investor Finance Charge Collections, the amount of unreimbursed
Investor Charge-Offs for such Distribution Date, but not in excess of the
aggregate amount, if any, of Discretionary Prepayments and Controlled
Amortization Amounts payable on such Distribution Date or amounts required to be
deposited into the Retained Amount Account on such Distribution Date (to the
extent not funded from Investor Finance Charge Collections as set forth above in
this Section 4.2(a)(ii));

from remaining Investor Finance Charge Collections, the amount of any Controlled
Amortization Amounts payable on such Distribution Date (to the extent not funded
from Investor Finance Charge Collections as set forth above in this Section
4.2(a)(ii));

from remaining Investor Finance Charge Collections, the amount of any
Discretionary Prepayment payable on such Distribution Date (to the extent not
funded from Investor Finance Charge Collections as set forth above in this
Section 4.2(a)(ii));

from remaining Investor Principal Collections, the sum of the amounts equal to,
with respect to each Variable Base Certificate, the lesser of (a) the related
Controlled Amortization Amount for such Variable Base Certificate and (b) the
portion of the related Cumulative Controlled Amortization Amount that has not
already been funded through one or more distributions of Controlled Amortization
Amounts or Discretionary Prepayments in respect of such Variable Base
Certificate made since the termination of the Revolving Period and prior to such
Distribution Date;

from remaining Investor Principal Collections, the amount of unreimbursed
Investor Charge-Offs for such Distribution Date, but not in excess of the
aggregate amount, if any, of in Discretionary Prepayments and payments made in
respect of Controlled Amortization Amounts or Cumulative Controlled Amortization
Amounts payable on such Distribution Date or amounts required to be deposited
into the Retained Amount Account on such Distribution Date (to the extent not
funded from Investor Finance Charge Collections and Investor Principal
Collections as set forth above in this Section 4.2(a)(ii));

from remaining Investor Principal Collections, the amount of Investor Default
Amounts allocated to the Variable Base Certificates during the Related
Collection Period, but not in excess of the aggregate amount, if any, of
Discretionary Prepayments and payments made in respect of Controlled
Amortization Amounts or Cumulative Controlled Amortization Amounts payable on
such Distribution Date or amounts required to be deposited into the Retained
Amount Account on such Distribution Date (to the extent not funded from Investor
Finance Charge Collections and Investor Principal Collections as set forth above
in this Section 4.2(a)(ii)); and

from remaining Investor Principal Collections, the amount of any Discretionary
Prepayment payable on such Distribution Date (to the extent not funded from
Investor Finance Charge Collections and Investor Principal Collections as set
forth above in this Section 4.2(a)(ii))).

if such Distribution Date relates to a Collection Period that commences after
the occurrence of an Early Amortization Event or during which an Early
Amortization Event occurs, in the following order:

from Investor Finance Charge Collections and Investor Principal Collections, an
amount equal to the sum of the VBC Monthly Interest, Breakage Fees,
Administrative Fees, Carryover Interest and Carryover Commitment, Breakage and
Administrative Fees distributable on such Distribution Date;

from Investor Finance Charge Collections and Investor Principal Collections, an
amount equal to the outstanding VBC Principal Balance on such Distribution Date.

(b) On or before each Determination Date, the Servicer shall provide written
directions to the Trustee directing the Trustee to distribute to the Servicer on
the following Distribution Date the related Monthly Servicing Fee and any
accrued and unpaid Monthly Servicing Fee for any prior Collection Period, to the
extent amounts have been allocated therefor and retained in the Collection
Account and the Discretionary Prepayment Account during the related Collection
Period pursuant to Section 4.1(c)(i); provided, however, that so long as
Gottschalks is the Servicer, the Trustee shall first deduct from any amount
payable to the Servicer pursuant to this paragraph an amount equal to the sum of
(i) any accrued but unpaid trustee's fees owed to it pursuant to Section 11.05
of the Agreement and (ii) any accrued but unpaid fees of the Standby Servicer,
but in no event in excess of the amounts that have been allocated therefor and
retained in the Collection Account during the related Collection Period pursuant
to Section 4.1(c)(i). In addition, on each Allocation Day, the Trustee will be
entitled to withdraw from the Collection Account an amount equal to the amount,
if any, allocated to fund extraordinary expenses of the Trustee pursuant to
Section 4.1(c)(v).

(c) On each Distribution Date, the Servicer shall provide written instructions
to the Trustee directing the Trustee to distribute all amounts retained in the
Collection Account pursuant to Section 4.1 and Section 4.2 and not required for
any other purpose hereunder to the Depositor for application in accordance with
the Receivables Purchase Agreement.

(d) Other Amounts. The withdrawals to be made from the Collection Account
pursuant to this Section 4.2 do not apply to deposits into the Collection
Account that do not represent Collections or Adjustment Payments, which excluded
deposits (A) include proceeds from the sale, disposition or liquidation of
Receivables or the Investor's Interest pursuant to Section 2.03(b), Section 9.02
or Section 12.02 of the Agreement, (B) exclude Transfer Deposit Amounts, to
which this Section 4.2 does apply and (C) shall be distributable pursuant to the
priorities set forth in Article IX hereof.

Determination of VBC Monthly Interest, Commitment Fees and Breakage Fees. On
each Determination Date, the Servicer will calculate the amount of interest that
will have accrued on the Variable Base Certificates during the related Interest
Period ("VBC Monthly Interest") by multiplying the outstanding VBC Principal
Balance for each day during such Interest Period (calculated based on the
assumption as of such Determination Date that no increase or reduction in the
VBC Principal Balance will occur prior to the related Distribution Date other
than as a result of Discretionary Prepayments occurring prior to such
Distribution Date and as to which the Servicer has already delivered a Notice of
Discretionary Prepayment, which Discretionary Prepayment will be included in
such calculation) by the applicable VBC Interest Rate and dividing each such
result by 360, and then summing the results. On each Determination Date, the
Servicer will calculate the amount of Commitment Fees that will have accrued on
the VBC Unfunded Amount during the related Interest Period by multiplying the
VBC Unfunded Amount on each day during the related Interest Period (calculated
based on the assumption as of such Determination Date that no increase or
reduction in the VBC Unfunded Amount will occur prior to the related
Distribution Date other than as a result of Discretionary Prepayments occurring
prior to such Distribution Date as to which the Servicer has already delivered a
Notice of Discretionary Prepayment, which Discretionary Prepayment will be
included in such calculation) by 0.25% and dividing each such result by 365, and
then summing the results. On each Determination Date, the Servicer will
calculate the amount of Breakage Fees that will have accrued during the related
Interest Period based on the definition of "Breakage Fee". On each Determination
Date, the Servicer will calculate the amount of Carryover Interest that will
have accrued during the related Interest Period based on the definition of
"Carryover Interest". On each Determination Date, the Servicer will calculate
the amount of Carryover Commitment, Breakage and Administrative Fees that will
have accrued during the related Interest Period based on the definition of
"Carryover Commitment, Breakage and Administrative Fees".

VBC Investor Charge-Offs. On each Distribution Date, the Trustee will, in
accordance with the written directions of the Servicer, apply the Investor
Default Holdback Amount and Investor Principal Collections allocated pursuant to
Section 4.1(d)(i)(B) or 4.1(d)(ii)(C), retained in the Collection Account such
the Related Collection Period, to fund any Investor Default Amount as set forth
in Section 4.1(f) and Section 4.2. To the extent such Investor Default Holdback
Amount and Investor Principal Collections retained in the Collection Account
during such Collection Period are insufficient to fund Investor Default Amounts
allocated during the related Collection Period, then, on the related
Distribution Date, the VBC Invested Amount will be reduced (but not below zero)
by the amount of such unfunded Investor Default Amounts except to the extent
amounts are available to be withdrawn from the Investor Component of the
Retained Amount Account and applied thereto (such reduction to the VBC Invested
Amount, a "VBC Investor Charge- Off").

VBC Investor Charge-Offs shall be reimbursed and the VBC Invested Amount shall
thereupon be increased during the Revolving Period, the Controlled Amortization
Period or any related Distribution Date (but not by an amount in excess of the
aggregate VBC Investor Charge-Offs) to the extent Collections are allocated
therefor and released to the Depositor pursuant to Sections 4.1 and 4.2. On any
Distribution Date following (i) the first Collection Period during the
Controlled Amortization Period or (ii) the occurrence of an Early Amortization
Event, or on any Distribution Date during the Revolving Period on which date a
payment of principal will be made to the VBC Holders, reimbursements of VBC
Investor Charge-Offs will be made, entirely or partially, by distributions to
the VBC Holders as principal payments and reduction of the VBC Principal Balance
without a corresponding reduction in the VBC Invested Amount (but not by an
amount in excess of the aggregate VBC Investor Charge-Offs) to the extent
Collections are allocated to fund such principal payments pursuant to Sections
4.1 and 4.2.

Trustee Expenses Associated with Servicing Assumption.

The Servicer shall maintain the letter of credit or surety bond described in
Section 4.10 of the Series 1999-1 Supplement; provided, that the amount of such
letter of credit or surety bond is increased to not less than $300,000.

In the event of the commencement of an Early Amortization Period or a Servicer
Default resulting in the assumption of servicing duties by the Trustee, the
Trustee may draw upon the letter of credit or surety bond in order to pay the
reasonable costs and expenses of the Trustee in connection with the performance
of its duties in connection with such event, and shall provide to the Servicer
in writing an itemized report of each cost and expense, the related duty and
action undertaken and the name of the recipient of the related payment within
three Business Days of each such draw.

Amounts drawn upon the letter of credit shall be reimbursed first, from amounts
available therefor, if any, pursuant to the Series 1999-1 Supplement, and
thereafter from amounts otherwise payable to the Servicer in respect of its
accrued Monthly Servicing Fees pursuant to Section 4.2(b).

The Servicer may replace any then existing letter of credit or surety bond with
either a letter of credit or a surety bond with the written the consent of the
Trustee, such consent not to be unreasonably withheld.

Blocked Periods

.



The Depositor hereby covenants that in connection with any Block Period it will
not identify Accounts as Blocked Accounts based on any criteria that is adverse
to the interests of the VBC Holders. The Depositor also hereby covenants that in
connection with the Removal of any Removed Accounts, it will not identify
Accounts as Removed Accounts based on any criteria that is adverse to the
interests of the VBC Holders.



Distributions and Reports



Distributions. On each Distribution Date, the Trustee shall distribute to each
of the VBC Holders (or, in the case of any distribution of Commitment
Termination Payments, each of the VBC Holders entitled thereto) of record on the
preceding Record Date (other than as provided in Section 12.02 of the Agreement
respecting a final distribution) such VBC Holder's pro rata share of the amounts
required to be distributed to such VBC Holders pursuant to Article IV hereof and
in accordance with the written direction of the Servicer. Except as provided in
Section 12.02 of the Agreement with respect to a final distribution,
distributions to Certificateholders hereunder shall be made by wire transfer in
immediately available funds.

Other Notices to Holders. Notwithstanding any other provision of the Agreement
or this Series Supplement to the contrary, the Trustee and the Servicer shall
promptly deliver to the initial Holders of the Variable Base Certificates a copy
of each notice, statement or other document received or generated by it pursuant
to Sections 3.03(b), 3.04(b), 3.05, 3.06, 9.01 or 10.01 of the Agreement;
provided, however, that the Trustee shall not be required to deliver to the
initial Holders copies of notices, statements or other documents received from
the Servicer and for which the Servicer is required to deliver such notices,
statements or other documents directly to the Holders and vice versa.



The Variable Base Certificates and Exchangeable Certificate



Initial Issuance of Variable Base Certificates, Increases and Decreases of VBC
Invested Amount.

The Variable Base Certificates, upon original issuance, were issued in
registered form in the form of one definitive typewritten certificate
substantially in the form of Exhibit A hereto, executed and delivered by the
Depositor to the Trustee for authentication. The Trustee, upon the written
request of the Depositor, authenticated and delivered the Variable Base
Certificate to the Person designated in such request, in an aggregate stated
principal amount of up to $24,000,000.00. On November 16, 2000, the Depositor
issued a Variable Base Certificate having an aggregate stated principal amount
of $24,000,000, to which were attributable portions of the VBC Invested Amount
and the VBC Principal Balance totaling the Initial VBC Invested Amount as of
such date. Pursuant to this amendment of the Original Series Supplement, the
aggregate principal amount of the Variable Base Certificates is being reduced to
$20,000,000 (the "Series 2000-1 Maximum Invested Amount"). The aggregate
principal amount of all Variable Base Certificates outstanding may never exceed
the Series 2000-1 Maximum Invested Amount.

Procedure for Increasing the VBC Invested Amount.

(i) Subject to satisfaction of the conditions precedent set forth in Section
6.1(b)(ii), upon not less than three Business Days prior written notice
substantially in the form attached as Exhibit E hereto delivered by the Servicer
to the Trustee and each VBC Holder (such notice specifying the applicable Draw
Date), the VBC Invested Amount and VBC Principal Balance may be increased (each
such increase referred to as an "Increase"). Any such Increase shall be in an
aggregate amount not less than $100,000 and integral multiples of $100,000 in
excess thereof. The Trustee will record in a register (the "Certificate
Register") to be maintained by the Trustee for such purposes and for the
purposes of recording the names and addresses of registered VBC Holders, and the
Servicer will properly record in its books and records relating to the Variable
Base Certificates and the determination of the percentages relevant to the
allocation of Finance Charge Collections, Principal Collections and Default
Amounts, each increase in the VBC Invested Amount and VBC Principal Balance, and
the portions thereof attributable to the Variable Base Certificates held by the
VBC Holders that fund such Increase, in amounts corresponding to such Increase
and the portions thereof funded by such VBC Holders, as the case may be, upon
confirmation by the Trustee of its receipt (by deposit into the Draw Account)
from the VBC Holders of immediately available funds in the amount of such
Increase. All proceeds of such Increase shall be deposited into the Draw Account
on the related Draw Date and released by the Trustee to the Depositor (as and
when directed in writing by the Servicer) for application in accordance with the
Receivables Purchase Agreement.

(ii) The VBC Invested Amount may be increased pursuant to Section 6.1(b)(i) only
upon satisfaction of each of the following conditions with respect to each
proposed Increase as of the related Draw Date (which satisfaction shall be
evidenced by certification of the satisfaction thereof by the Servicer in the
related Request for Increase):

(A) after giving effect to such Increase, the VBC Invested Amount shall not
exceed the Series 2000-1 Maximum Invested Amount;

(B) no Early Amortization Event has occurred and is continuing, and such
Increase will not result in the occurrence of an Early Amortization Event; and

(C) taking into consideration the amount of such Increase, Collections received
during the related Collection Period and amounts held for such purpose in the
Capitalized Interest Account will be sufficient to fund the VBC Monthly
Interest, Commitment Fees, Breakage Fees, Administrative Fees, Carryover
Interest and Carryover Commitment, Breakage and Administrative Fees
distributable on the succeeding Distribution Date.

Decreases.

(i) Discretionary Prepayments. Upon at least three Business Days' prior
irrevocable notice to each VBC Holder and the Trustee in writing substantially
in the form attached as Exhibit F hereto (a "Notice of Discretionary
Prepayment"), the Servicer may, in its sole discretion, direct the Trustee in
writing to make a Discretionary Prepayment of all or a portion of the aggregate
outstanding VBC Principal Balance and VBC Invested Amount from amounts on
deposit in the Discretionary Prepayment Account and/or on deposit in the
Collection Account and available therefor, to the extent that the Servicer has
certified such amounts to be in excess of those required to be allocated to fund
amounts higher in priority of allocation and distribution than Discretionary
Prepayments as set forth in Sections 4.1 and 4.2 hereof. Discretionary
Prepayments may only be made (A) on a Draw Date, (B) not more than once per
Collection Period on a Business Day that is not a Draw Date in addition to any
Discretionary Prepayments made on a Draw Date, and (C) notwithstanding the
foregoing clause (B), on any Business Day if such Discretionary Prepayment is
made to avoid an Early Amortization Event. Each such Discretionary Prepayment
shall be made in a minimum aggregate principal amount of $100,000 and integral
multiples of $100,000 in excess thereof, which amounts shall be distributed by
the Trustee on the date specified in such Notice of Discretionary Prepayment to
the VBC Holders on a pro rata basis, based on the respective portions of the
outstanding VBC Principal Balance attributable to the Variable Base Certificates
held thereby. No such Discretionary Prepayment may be made unless the Servicer
certifies in such Notice of Discretionary Prepayment that such Discretionary
Prepayment will not cause an Early Amortization Event.

(ii) Repayment Pursuant to Article IV. On each Distribution Date the Trustee
will distribute to VBC Holders on a pro rata basis, based on the outstanding
portions of the VBC Principal Balance attributable to the Variable Base
Certificates held thereby, amounts distributable pursuant to Article IV in
respect of Commitment Termination Payments, Controlled Amortization Amounts or
Discretionary Prepayments, not subject to any limitation as to the increments in
which such amounts are payable.

(iii) The Trustee will record in the Certificate Register, and the Servicer will
properly record in its books and records relating to the servicing of the
Receivables and the determination of the percentages relevant to the allocation
of Finance Charge Collections, Principal Collections and Default Amounts,
decreases in the VBC Invested Amounts and VBC Principal Balances of the Variable
Base Certificates held by VBC Holders in amounts corresponding to the amounts
distributed to such VBC Holders by the Trustee pursuant to Section 6.1(c)(i) or
Section 6.1(c)(ii) on the date of any such distribution.

Draw Account.

(i) The Servicer, for the benefit of the VBC Holders, shall establish and
maintain in the name of the Trustee, on behalf of the Trust, an Eligible Deposit
Account (the "Draw Account"), which shall be identified as the "Draw Account for
Gottschalks Credit Card Master Trust, Series 2000-1." The Draw Account shall
bear a designation clearly indicating that the funds deposited therein are held
for the benefit of the VBC Holders. The Trustee will notify the Servicer of
deposits made by VBC Holders into the Draw Account in satisfaction of their
respective obligations to fund Increases on the related Draw Dates. Unless
otherwise instructed by the Servicer pursuant to Section 6.1(d)(ii), on the day
received, the Trustee will release the amounts deposited into the Draw Account
by the VBC Holders (A) first, pro rata to the Certificate Administrator and each
VBC Holder, other than Tice & Co., the related Drawing Fee and (B) second, to
the Depositor, remaining amounts in the Draw Account for application in
accordance with the Receivables Purchase Agreement in the same manner that the
Trustee releases to the Depositor amounts held in the Collection Account and
distributable to the Depositor pursuant to Article IV. The Draw Account shall be
maintained until all amounts on deposit therein have been applied in accordance
with this Section 6.1(d) and the Revolving Period has terminated.

(ii) At the written direction of the Servicer delivered to the trustee no later
than the day preceding the related Draw Date, funds deposited into the Draw
Account (excluding those amounts distributed in respect of Administrative Fees,
Commitment Fees or Drawing Fees, as the case may be) on such Draw Date may be
retained therein for a period specified in such direction up to ten Business
Days pending release to the Depositor for application in accordance with the
Receivables Purchase Agreement. Amounts so retained in the Draw Account will
invested by the Trustee in Eligible Investments specified by the Servicer in
such written direction that will mature no later than the date on which the
Servicer has instructed the Trustee to release such amounts to the Depositor for
application in accordance with the Receivables Purchase Agreement. All such
Eligible Investments shall be held by the Trustee for the benefit of the VBC
Holders. All interest and other investment earnings (net of losses and
investment expenses) with respect to funds on deposit in the Draw Account shall
be deposited into the Collection Account and shall be treated by the Servicer as
Investor Finance Charge Collections. If at any time during which amounts are
held in the Draw any Early Amortization Event relating to the insolvency or
bankruptcy of the Depositor or Servicer shall occur, all amounts held in the
Draw Account promptly will be deposited into the Collection Account and
allocated on the date of such deposit as if such amounts constituted Investor
Principal Collections to be allocated on such date pursuant to Section 4.1 and
shall be distributed on the Distribution Date in the calendar month succeeding
that in which such Early Amortization Event occurs pursuant to Section 4.2. In
no event shall the Trustee be liable for the selection of investments or for
investment losses incurred thereon. The Trustee shall have no liability in
respect of losses incurred as a result of the liquidation of any such investment
prior to its stated maturity or the failure of the party directing such
investment to provide timely written investment direction. The Trustee shall
have no obligation to invest or reinvest any amounts held hereunder in the
absence of such written investment direction.

(iii) The Trustee shall, for the benefit of the Certificateholders, possess all
right, title and interest in and to all funds on deposit from time to time in,
and all Eligible Investments credited to, the Draw Account and in all proceeds
thereof. The Draw Account shall be under the sole dominion and control of the
Trustee for the benefit of the VBC Holders. If, at any time, the Draw Account
ceases to be an Eligible Deposit Account the Servicer shall within 10 Business
Days (or such longer period, not to exceed 30 calendar days, as to which the
Rating Agency may consent) instruct the Trustee to establish a new Draw Account
meeting the conditions for an Eligible Deposit Account and shall transfer any
cash and/or any investments to such new Draw Account. Neither the Depositor, the
Servicer nor any person or entity claiming by, through or under the Depositor,
the Servicer or any such person or entity shall have any right, title or
interest in, or any right to withdraw any amount from, the Draw Account, except
by instruction of the Trustee as and to the extent expressly provided herein.
Schedule 1 hereto, which is hereby incorporated into and made part of this
Series Supplement, identifies the Draw Account by setting forth the account
number of such account, the account designation of such account and the name of
the institution with which such account has been established. If a substitute
Draw Account is established pursuant to this Section 6.1(d)(iii), the Servicer
shall provide to the Trustee an amended Schedule 1, setting forth the relevant
information for such substitute Draw Account.

(iv) Pursuant to the authority granted to the Servicer in Section 3.01(a) of the
Agreement, the Servicer shall have the power, revocable by the Trustee following
any Servicer Default, to instruct the Trustee to make withdrawals and payments
from the Draw Account for the purposes of carrying out the Servicer's or the
Trustee's duties hereunder.

(v) The Trustee hereby confirms that (i) the Trustee is acting, with respect to
the establishment and maintenance of the Draw Account, as a "securities
intermediary" as defined in Section 8-102 of the UCC or the corresponding
Section of the UCC in the applicable State (in such capacity, the "Securities
Intermediary"), (ii) has established the Draw Account as a "securities account"
as such term is defined in Section 8-501(a) of the UCC, (iii) the Securities
Intermediary shall, subject to the terms of this Agreement, treat the Trustee as
entitled to exercise the rights that comprise any financial asset credited to
the Draw Account, and (iv) all securities or other property underlying any
financial assets credited to the Draw Account shall be registered in the name of
the Securities Intermediary, endorsed to the Securities Intermediary or in blank
and in no case will any financial asset credited to the Draw Account be
registered in the name of any other person, payable to the order of any other
person, or specially endorsed to any other person, except to the extent the
foregoing have been specially endorsed by the Servicer to the Trustee.

(vi) The Trustee hereby agrees that the Draw Account and each item of property
(whether investment property, financial asset, security or instrument), other
than cash, credited to the Draw Account shall be treated as a "financial asset"
within the meaning of Section 8-102(A)(9) of the UCC or the corresponding
Section of the UCC in the applicable State.

(vii) If at any time the Securities Intermediary shall receive an "entitlement
order" (within the meaning of Section 8-102(A)(8) of the UCC or the
corresponding Section of the UCC in the applicable State) issued by the Trustee
and relating to the Draw Account, the Securities Intermediary shall comply with
such entitlement order without further consent by any other person. The Trustee
hereby agrees only to issue entitlement orders at the written direction of the
Servicer. The Securities Intermediary shall have no obligation to act, and shall
be fully protected in refraining from acting, in respect of the financial assets
credited to the Draw Account in the absence of such an entitlement order.

(viii) In the event that the Securities Intermediary has or subsequently obtains
by agreement, operation of law or otherwise a security interest in the Draw
Account, or any security entitlement credited thereto, the Securities
Intermediary hereby agrees that such security interest shall be subordinate to
the security interest of the Trustee. The financial assets and other items
deposited to the Draw Account (or any other securities account maintained in the
name of the Securities Intermediary for the benefit of the Trustee) will not be
subject to deduction, set- off, banker's lien, or any other right in favor of
any person other than the Trustee.

(ix) The Trustee, in such capacity, has not entered into and, until termination
of this Supplement, will not enter into, any agreement with any other person
relating to the Draw Account, or any financial assets credited thereto pursuant
to which it has agreed or will agree to comply with entitlement orders (as
defined in Section 8-102(a)(8) of the UCC or the corresponding Section of the
UCC in the applicable State) of such person. No financial asset credited to the
Draw Account or otherwise acquired with funds deposited in the Draw Account will
be registered in the name of the Trustee, in such capacity, payable to its
order, or specially endorsed to it, except to the extent such financial asset
has been endorsed to the Securities Intermediary or in blank.

Capitalized Interest Account.

(i) The Servicer, for the benefit of the VBC Holders, shall establish and
maintain in the name of the Trustee, on behalf of the Trust, an Eligible Deposit
Account (the "Capitalized Interest Account"), which shall be identified as the
"Capitalized Interest Account for Gottschalks Credit Card Master Trust, Series
2000-1." The Capitalized Interest Account shall bear a designation clearly
indicating that the funds deposited therein are held for the benefit of the VBC
Holders.

(ii) On any Business Day during a Collection Period, in contemplation of or
following the Servicer's delivery of a Request for Increase, the Servicer may
instruct the Trustee in writing to commence depositing funds into the
Capitalized Interest Account to the extent allocable therefor pursuant to
Section 4.1(c) and Section 4.1(d) hereof on each Allocation Date following the
date of such instruction until the earlier of (i) the date on which the
aggregate amount so deposited is the maximum amount to be so deposited as
specified in such instruction or (ii) the last Business Day of the Collection
Period during which such instruction is delivered or as to which such
instruction is effective (as specified in such instruction).

(iii) On each Distribution Date, the Trustee will, in accordance with the
written instruction of the Servicer (which instruction may be included in the
related Distribution Date Statement), withdraw all amounts on deposit in the
Capitalized Interest Account and deposit such amounts into the Collection
Account for application as if such amounts were Investor Finance Charge
Collections available for distribution pursuant to Section 4.2 hereof. Any
amounts so withdrawn from the Capitalized Interest Account and deposited into
the Collection Account that remain after all of the amounts required to
distributed pursuant to Section 4.2 hereof have been so distributed on any
Distribution Date, shall be released to the Depositor for application in
accordance with the Receivables Purchase Agreement.

(iv) Amounts on deposit in the Capitalized Interest Account will be invested by
the Trustee in Eligible Investments specified by the Servicer in such written
direction that will mature no later than the Distribution Date following the
Collection Period during which such instruction is delivered or as to which such
instruction is effective (as specified in such instruction). All such Eligible
Investments shall be held by the Trustee for the benefit of the VBC Holders. All
interest and other investment earnings (net of losses and investment expenses)
with respect to funds on deposit in the Capitalized Interest Account shall be
deposited in the Collection Account on such succeeding Distribution Date, and
shall be treated by the Servicer as Investor Finance Charge Collections. In no
event shall the Trustee be liable for the selection of investments or for
investment losses incurred thereon. The Trustee shall have no liability in
respect of losses incurred as a result of the liquidation of any such investment
prior to its stated maturity at the written direction of the Servicer or the
failure of the party directing such investment to provide timely written
investment direction. The Trustee shall have no obligation to invest or reinvest
any amounts held hereunder in the absence of such written investment direction.

(v) The Trustee shall, for the benefit of the VBC Holders, possess all right,
title and interest in and to all funds on deposit from time to time in, and all
Eligible Investments credited to, the Capitalized Interest Account and in all
proceeds thereof. The Capitalized Interest Account shall be under the sole
dominion and control of the Trustee for the benefit of the VBC Holders. If, at
any time, the Capitalized Interest Account ceases to be an Eligible Deposit
Account the Servicer shall within 10 Business Days (or such longer period, not
to exceed 30 calendar days, as to which the Rating Agency may consent) instruct
the Trustee in writing to establish a new Capitalized Interest Account meeting
the conditions for an Eligible Deposit Account and shall transfer any cash
and/or any investments to such new Capitalized Interest Account. Neither the
Depositor, the Servicer nor any person or entity claiming by, through or under
the Depositor, the Servicer or any such person or entity shall have any right,
title or interest in, or any right to withdraw any amount from, the Capitalized
Interest Account, except as expressly provided herein. Schedule 1 hereto, which
is hereby incorporated into and made part of this Series Supplement, identifies
the Capitalized Interest Account by setting forth the account number of such
account, the account designation of such account and the name of the institution
with which such account has been established. If a substitute Capitalized
Interest Account is established pursuant to this Section 6.1(e)(v), the Servicer
shall provide to the Trustee an amended Schedule 1, setting forth the relevant
information for such substitute Capitalized Interest Account.

(vi) The Trustee hereby confirms that (i) the Trustee is acting, with respect to
the establishment and maintenance of the Capitalized Interest Account, as a
"securities intermediary" as defined in Section 8-102 of the UCC or the
corresponding Section of the UCC in the applicable State (in such capacity, the
"Securities Intermediary"), (ii) has established the Capitalized Interest
Account as a "securities account" as such term is defined in Section 8- 501(a)
of the UCC, (iii) the Securities Intermediary shall, subject to the terms of
this Agreement, treat the Trustee as entitled to exercise the rights that
comprise any financial asset credited to the Capitalized Interest Account, and
(iv) all securities or other property underlying any financial assets credited
to the Capitalized Interest Account shall be registered in the name of the
Securities Intermediary, endorsed to the Securities Intermediary or in blank and
in no case will any financial asset credited to the Capitalized Interest Account
be registered in the name of any other person, payable to the order of any other
person, or specially endorsed to any other person, except to the extent the
foregoing have been specially endorsed by the Servicer to the Trustee.

(vii) The Trustee hereby agrees that the Capitalized Interest Account and each
item of property (whether investment property, financial asset, security or
instrument), other than cash, credited to the Capitalized Interest Account shall
be treated as a "financial asset" within the meaning of Section 8-102(A)(9) of
the UCC or the corresponding Section of the UCC in the applicable State.

(viii) If at any time the Securities Intermediary shall receive an "entitlement
order" (within the meaning of Section 8-102(A)(8) of the UCC or the
corresponding Section of the UCC in the applicable State) issued by the Trustee
and relating to the Capitalized Interest Account, the Securities Intermediary
shall comply with such entitlement order without further consent by any other
person. The Trustee hereby agrees, so long as no early Amortization Event shall
have occurred and be continuing, only to issue entitlement orders at the written
direction of the Servicer. The Securities Intermediary shall have no obligation
to act, and shall be fully protected in refraining from acting, in respect of
the financial assets credited to the Capitalized Interest Account in the absence
of such an entitlement order.

(ix) In the event that the Securities Intermediary has or subsequently obtains
by agreement, operation of law or otherwise a security interest in the
Securities Accounts, or any security entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Trustee. The financial assets and
other items deposited to the Capitalized Interest Account (or any other
securities account maintained in the name of the Securities Intermediary for the
benefit of the Trustee) will not be subject to deduction, set-off, banker's
lien, or any other right in favor of any person other than the Trustee.

(x) The Trustee, in such capacity, has not entered into and, until termination
of this Supplement, will not enter into, any agreement with any other person
relating to the Capitalized Interest Account, or any financial assets credited
thereto pursuant to which it has agreed or will agree to comply with entitlement
orders (as defined in Section 8-102(a)(8) of the UCC or the corresponding
Section of the UCC in the applicable State) of such person. No financial asset
will be registered in the name of the Trustee, in such capacity, payable to its
order, or specially endorsed to it, except to the extent such financial asset
has been endorsed to the Securities Intermediary or in blank.

Discretionary Prepayment Account.

(i) The Servicer, for the benefit of the VBC Holders, shall establish and
maintain in the name of the Trustee, on behalf of the Trust, an Eligible Deposit
Account (the "Discretionary Prepayment Account"), which shall be identified as
the "Discretionary Prepayment Account for Gottschalks Credit Card Master Trust,
Series 2000-1". The Discretionary Prepayment Account shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the VBC Holders.

(ii) On any Business Day during a Collection Period, in contemplation of or
following the Servicer's delivery of an instruction to the Trustee to make a
Discretionary Prepayment, the Servicer may instruct the Trustee in writing to
commence depositing funds into the Discretionary Prepayment Account to the
extent allocable therefor pursuant to Section 4.1(c) and Section 4.1(d) hereof
on each Allocation Date following the date of such instruction until the
earliest of (i) the date on which the aggregate amount so deposited is the
maximum amount to be so deposited as specified in such instruction, (ii) the
date specified in such instruction as the date on which such Discretionary
Prepayment is to be made or (iii) the last Business Day of the Collection Period
during which such instruction is delivered or as to which such instruction is
effective (as specified in such instruction).

(iii) On the date on which the Servicer has directed the Trustee to make a
Discretionary Prepayment in accordance with Section 6.1(c)(i) hereof, the
Trustee shall withdraw all amounts on deposit in the Discretionary Prepayment
Account and (A) distribute such amounts to the VBC Holders and Certificate
Administrator, up to the amount of (and in the following order) Administrative
Fees payable on the date of such Discretionary Prepayment, if any, interest
accrued on the portion of the VBC Invested Amount being prepaid and the
specified Discretionary Prepayment, and (B) deposit into the Collection Account
all remaining amounts for application as if such amounts were Investor Finance
Charge Collections available for distribution pursuant to Section 4.2 hereof.

(iv) Amounts on deposit in the Discretionary Prepayment Account will be invested
by the Trustee in Eligible Investments specified by the Servicer in such written
direction that will mature no later than the date on which the related
Discretionary Prepayment is to be made as specified in the instruction delivered
pursuant to Section 6.2(b)(ii). All such Eligible Investments shall be held by
the Trustee for the benefit of the VBC Holders. In no event shall the Trustee be
liable for the selection of investments or for investment losses incurred
thereon. The Trustee shall have no liability in respect of losses incurred as a
result of the liquidation of any such investment prior to its stated maturity or
the failure of the party directing such investment to provide timely written
investment direction. The Trustee shall have no obligation to invest or reinvest
any amounts held hereunder in the absence of such written investment direction.

(v) The Trustee shall for the benefit of the VBC Holders possess all right,
title and interest in and to all funds on deposit from time to time in, and all
Eligible Investments credited to, the Discretionary Prepayment Account and in
all proceeds thereof. The Discretionary Prepayment Account shall be under the
sole dominion and control of the Trustee for the benefit of the VBC Holders. If,
at any time, the Discretionary Prepayment Account ceases to be an Eligible
Deposit Account the Servicer shall within 10 Business Days (or such longer
period, not to exceed 30 calendar days, as to which the Rating Agency may
consent) instruct the Trustee to establish a new Discretionary Prepayment
Account meeting the conditions for an Eligible Deposit Account and shall
transfer any cash and/or any investments to such new Discretionary Prepayment
Account. Neither the Depositor, the Servicer nor any person or entity claiming
by, through or under the Depositor, the Servicer or any such person or entity
shall have any right, title or interest in, or any right to withdraw any amount
from, the Discretionary Prepayment Account, except as expressly provided herein.
Schedule 1 hereto, which is hereby incorporated into and made part of this
Series Supplement, identifies the Discretionary Prepayment Account by setting
forth the account number of such account, the account designation of such
account and the name of the institution with which such account has been
established. If a substitute Discretionary Prepayment Account is established
pursuant to this Section 6.1(f)(v), the Servicer shall provide to the Trustee an
amended Schedule 1, setting forth the relevant information for such substitute
Discretionary Prepayment Account.

(vi) The Trustee hereby confirms that (i) the Trustee is acting, with respect to
the establishment and maintenance of the Discretionary Prepayment Account, as a
"securities intermediary" as defined in Section 8-102 of the UCC or the
corresponding Section of the UCC in the applicable State (in such capacity, the
"Securities Intermediary"), (ii) has established the Discretionary Prepayment
Account as a "securities account" as such term is defined in Section 8- 501(a)
of the UCC, (iii) the Securities Intermediary shall, subject to the terms of
this Agreement, treat the Trustee as entitled to exercise the rights that
comprise any financial asset credited to the Discretionary Prepayment Account,
and (iv) all securities or other property underlying any financial assets
credited to the Discretionary Prepayment Account shall be registered in the name
of the Securities Intermediary, endorsed to the Securities Intermediary or in
blank and in no case will any financial asset credited to the Discretionary
Prepayment Account be registered in the name of any other person, payable to the
order of any other person, or specially endorsed to any other person, except to
the extent the foregoing have been specially endorsed by the Servicer to the
Trustee.

(vii) The Trustee hereby agrees that the Discretionary Prepayment Account and
each item of property (whether investment property, financial asset, security or
instrument), other than cash, credited to the Discretionary Prepayment Account
shall be treated as a "financial asset" within the meaning of Section
8-102(A)(9) of the UCC or the corresponding Section of the UCC in the applicable
State.

(viii) If at any time the Securities Intermediary shall receive an "entitlement
order" (within the meaning of Section 8-102(A)(8) of the UCC or the
corresponding Section of the UCC in the applicable State) issued by the Trustee
and relating to the Discretionary Prepayment Account, the Securities
Intermediary shall comply with such entitlement order without further consent by
any other person. The Trustee hereby agrees, so long as no Early Amortization
Event has occurred and is continuing, only to issue entitlement orders at the
written direction of the Servicer. The Securities Intermediary shall have no
obligation to act, and shall be fully protected in refraining from acting, in
respect of the financial assets credited to the Discretionary Prepayment Account
in the absence of such an entitlement order.

(ix) In the event that the Securities Intermediary has or subsequently obtains
by agreement, operation of law or otherwise a security interest in the
Securities Accounts, or any security entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Trustee. The financial assets and
other items deposited to the Discretionary Prepayment Account (or any other
securities account maintained in the name of the Securities Intermediary for the
benefit of the Trustee) will not be subject to deduction, set-off, banker's
lien, or any other right in favor of any person other than the Trustee.

(x) The Trustee, in such capacity, has not entered into and, until termination
of this Supplement, will not enter into, any agreement with any other person
relating to the Discretionary Prepayment Account, or any financial assets
credited thereto pursuant to which it has agreed or will agree to comply with
entitlement orders (as defined in Section 8-102(a)(8) of the UCC or the
corresponding Section of the UCC in the applicable State) of such person. No
financial asset will be registered in the name of the Trustee, in such capacity,
payable to its order, or specially endorsed to it, except to the extent such
financial asset has been endorsed to the Securities Intermediary or in blank.

Retained Amount Account

The Servicer, for the benefit of the VBC Holders, shall establish and maintain
in the name of the Trustee, on behalf of the Trust, a Retained Amount Account
(the "Retained Amount Account"), which shall be identified as the "Retained
Amount Account for Gottschalks Credit Card Master Trust, Series 2000-1". The
Retained Amount Account shall bear a designation clearly indicating that the
funds deposited therein are held for the benefit of the VBC Holders. The
Retained Amount Account shall be maintained until all amounts on deposit therein
have been applied in accordance with this Section 6.1(g).

The Servicer shall maintain a ledger for the Retained Amount Account and shall
record in such ledger the Investor Component and the Exchangeable Component of
each deposit made by the Trustee to, and each withdrawal by the Trustee from,
the Retained Amount Account.

The Servicer shall direct the Trustee in writing to deposit amounts in, and
withdraw amounts from, the Retained Amount Account as follows:

 A. Deposits into Retained Amount Account.

    (1) If on any Business Day before the occurrence of an Early Amortization
    Event, the Required Series Pool Balance exceeds the Series Pool Balance, as
    and to the extent set forth in Section 4.1(d) hereof Investor Principal
    Collections will be deposited into the Retained Amount Account until the sum
    of the Series Pool Balance and the amount of Investor Principal Collections
    then on deposit in the Retained Amount Account (the "Investor Component" of
    the balance of the Retained Amount Account) equals the Required Series Pool
    Balance on such date.

    (2) If on any Business Day during a Collection period that commences before
    the occurrence of an Early Amortization Event, the Required Exchangeable
    Certificate Amount on such day exceeds the sum of the Exchangeable Holder's
    Interest, the aggregate amount of Eligible Past Due Receivables and Retained
    Exchangeable Amounts then on deposit in the Retained Amount Account, if any,
    the Trustee shall, in accordance with the written directions of the
    Servicer, deposit into the Retained Amount Account from amounts otherwise
    distributable to the holder of the Exchangeable Certificate the amount of
    such excess.

 B. Withdrawals of Excess Amounts from Retained Amount Account.

    (1) If on any Business Day before the occurrence of an Early Amortization
    Event, the sum of the Series Pool Balance and the Investor Component of
    amounts on deposit in the Retained Amount Account exceeds the Required
    Series Pool Balance, the Trustee will, in accordance with the written
    directions of the Servicer, withdraw the Investor Component of funds in the
    Retained Amount Account up to the amount of such excess and distribute such
    amount to the Depositor.

    (2) If on any Business Day before the occurrence of an Early Amortization
    Event, the sum of the Exchangeable Holder's Interest, the aggregate amount
    of Eligible Past Due Receivables and Retained Exchangeable Amounts then on
    deposit in the Retained Amount Account exceeds the Required Exchangeable
    Certificate Amount, the Trustee will, in accordance with the written
    directions of the Servicer, withdraw the Retained Exchangeable Amount up to
    the amount of such excess and distribute such amount to the holder of the
    Exchangeable Certificate.

    Withdrawals Following Termination of Revolving Period
    .

    (1) On each Distribution Date relating to a Collection Period that commences
    after the termination of the Revolving Period (and during or prior to which
    no Early Amortization Event occurs), the Trustee shall, in accordance with
    the written directions of the Servicer, withdraw from the Investor Component
    of amounts on deposit in the Retained Amount Account the portion of any
    Controlled Amortization Amount or any Investor Default Amount allocable to
    the VBC Invested Amount pursuant to Section 4.4 that is not funded from
    Investor Finance Charge Collections and shall deposit such amounts in the
    Collection Account as Investor Principal Collections for application
    pursuant to Section 4.1(d) to make payment on such Distribution Date of such
    amounts to the Holders of the Variable Base Certificates or release to the
    Depositor for application pursuant to the Receivables Purchase Agreement. On
    the Distribution Date relating to the first Collection Period during which
    an Early Amortization Event occurs or which commences after the occurrence
    of an Early Amortization Event, the Trustee shall withdraw, in accordance
    with the written directions of the Servicer, the Investor Component of
    amounts on deposit in the Retained Amount Account and deposit such funds
    into the Collection Account as Investor Principal Collections for
    application pursuant to Section 4.1(d) and for distribution on such
    Distribution Date.

    (2) On the earlier of the Distribution Date on which the VBC Principal
    Balance is reduced to zero or the August 2004 Distribution Date, the Trustee
    shall, in accordance with the written directions of the Servicer, withdraw
    the Retained Exchangeable Amount on deposit in the Retained Amount Account
    and distribute such amount to the holder of the Exchangeable Certificate.

 C. Withdrawals upon Series Termination or Payment in Full of Variable Base
    Certificates. At the close of business of the Servicer on the earlier of (i)
    the Series Termination Date and (ii) the date on which the VBC Principal
    Balance has been reduced to zero, the balance, if any, remaining in the
    Retained Amount Account shall be withdrawn and transferred to the Depositor.

Amounts on deposit in the Retained Amount Account will be invested by the
Trustee in Eligible Investments at the written direction of the Servicer. Any
earnings (net of losses and investment expenses) on funds on deposit in the
Retained Amount Account will also be deposited into the Collection Account as
Investor finance Charge Collections. All such Eligible Investments shall be held
by the Trustee for the benefit of the VBC Holders. In no event shall the Trustee
be liable for the selection of investments or for investment losses incurred
thereon. The Trustee shall have no liability in respect of losses incurred as a
result of the liquidation of any such investment prior to its stated maturity or
the failure of the party directing such investment to provide timely written
investment direction. The Trustee shall have no obligation to invest or reinvest
any amounts held hereunder in the absence of such written investment direction.

The Trustee shall for the benefit of the VBC Holders possess all right, title
and interest in and to all funds on deposit from time to time in, and all
Eligible Investments credited to, the Retained Amount Account and in all
proceeds thereof. The Retained Amount Account shall be under the sole dominion
and control of the Trustee for the benefit of the VBC Holders. If, at any time,
the Retained Amount Account ceases to be an Eligible Deposit Account the
Servicer shall within 10 Business Days (or such longer period, not to exceed 30
calendar days, as to which the Rating Agency may consent) instruct the Trustee
in writing to establish a new Retained Amount Account meeting the conditions for
an Eligible Deposit Account and shall transfer any cash and/or any investments
to such new Retained Amount Account. Neither the Depositor, the Servicer nor any
person or entity claiming by, through or under the Depositor, the Servicer or
any such person or entity shall have any right, title or interest in, or any
right to withdraw any amount from, the Retained Amount Account, except as
expressly provided herein. Schedule 1 hereto, which is hereby incorporated into
and made part of this Series Supplement, identifies the Retained Amount Account
by setting forth the account number of such account, the account designation of
such account and the name of the institution with which such account has been
established. If a substitute Retained Amount Account is established pursuant to
this Section 6.1(g)(v), the Servicer shall provide to the Trustee an amended
Schedule 1, setting forth the relevant information for such substitute Retained
Amount Account.

The Trustee hereby confirms that (i) the Trustee is acting, with respect to the
establishment and maintenance of the Retained Amount Account, as a "securities
intermediary" as defined in Section 8-102 of the UCC or the corresponding
Section of the UCC in the applicable State (in such capacity, the "Securities
Intermediary"), (ii) has established the Retained Amount Account as a
"securities account" as such term is defined in Section 8-501(a) of the UCC,
(iii) the Securities Intermediary shall, subject to the terms of this Agreement,
treat the Trustee as entitled to exercise the rights that comprise any financial
asset credited to the Retained Amount Account, and (iv) all securities or other
property underlying any financial assets credited to the Retained Amount Account
shall be registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank and in no case will any financial asset
credited to the Retained Amount Account be registered in the name of any other
person, payable to the order of any other person, or specially endorsed to any
other person, except to the extent the foregoing have been specially endorsed by
the Servicer to the Trustee.

The Trustee hereby agrees that the Retained Amount Account and each item of
property (whether investment property, financial asset, security or instrument),
other than cash, credited to the Retained Amount Account shall be treated as a
"financial asset" within the meaning of Section 8-102(A)(9) of the UCC or the
corresponding Section of the UCC in the applicable State.

If at any time the Securities Intermediary shall receive an "entitlement order"
(within the meaning of Section 8-102(A)(8) of the UCC or the corresponding
Section of the UCC in the applicable State) issued by the Trustee and relating
to the Retained Amount Account, the Securities Intermediary shall comply with
such entitlement order without further consent by any other person. The Trustee
hereby agrees, so long as no Early Amortization Event has occurred and is
continuing, only to issue entitlement orders at the written direction of the
Servicer. The Securities Intermediary shall have no obligation to act, and shall
be fully protected in refraining from acting, in respect of the financial assets
credited to the Retained Amount Account in the absence of such an entitlement
order.

In the event that the Securities Intermediary has or subsequently obtains by
agreement, operation of law or otherwise a security interest in the Securities
Accounts, or any security entitlement credited thereto, the Securities
Intermediary hereby agrees that such security interest shall be subordinate to
the security interest of the Trustee. The financial assets and other items
deposited to the Retained Amount Account (or any other securities account
maintained in the name of the Securities Intermediary for the benefit of the
Trustee) will not be subject to deduction, set-off, banker's lien, or any other
right in favor of any person other than the Trustee.

The Trustee, in such capacity, has not entered into and, until termination of
this Supplement, will not enter into, any agreement with any other person
relating to the Retained Amount Account, or any financial assets credited
thereto pursuant to which it has agreed or will agree to comply with entitlement
orders (as defined in Section 8-102(a)(8) of the UCC or the corresponding
Section of the UCC in the applicable State) of such person. No financial asset
will be registered in the name of the Trustee, in such capacity, payable to its
order, or specially endorsed to it, except to the extent such financial asset
has been endorsed to the Securities Intermediary or in blank.

Extension and Repurchase of Variable Base Certificates.

Not more than 120 days prior to the last day of any Commitment Period, the
Depositor will give notice to the Trustee and related VBC Holders as to the
termination date of such Commitment Period, indicating whether or not the Trust
and such VBC Holders will have the option to reextend such Commitment Period
and, if such notice specifies that the Commitment Period may be reextended,
specifying the date that will be the last day of such reextended Commitment
Period if such Commitment Period is in fact reextended. Following their receipt
of such notice indicating that the Trust and the VBC Holders do have the option
to reextend such Commitment Period, the Trustee and any VBC Holder may agree to
reextend the Commitment Period relating to the Variable Base Certificate held by
such VBC Holder. The Trustee will agree to such extension, on behalf of the
Trust, if the Trustee receives (i) written instruction to so agree from the
Depositor not later than 100 days prior to the last day of such Commitment
Period, (ii) the relevant VBC Holder specifies in writing that it wishes to
extend such Commitment Period, (ii) the Trustee receives no later than five
Business Days prior to the last day of such Commitment Period an Officer's
Certificate from the Servicer to the effect that the conditions precedent to the
extension or reextension of such Commitment Period specified in Section 6.2(b)
have been satisfied and (iv) the Trustee receives no later than five Business
Days prior to the last day of such Commitment Period written confirmation that
the Rating Agency will not downgrade, withdraw or modify its rating of any other
Variable Base Certificates or certificates of any other Series solely because of
such extension. Not later than 90 days prior to the end of any Commitment Period
that the Depositor has indicated may be extended, each of the Trustee and each
relevant VBC Holder will inform the Depositor and, as applicable, the Trustee
whether it has agreed to extend such Commitment Period.

A Commitment Period may be extended by mutual agreement of the Trust and the
related VBC Holder only if the following conditions precedent are satisfied as
of the date of such agreement:

(i) no Early Amortization Event has occurred and is continuing or will occur as
a result of such extension;

(ii) the last day of such reextended Commitment Period shall not be later than
364 days after the last day of the Commitment Period being so reextended;

(iii) the last day of such reextended Commitment Period shall not be later than
July 31, 2003.

If the Trust extends to any VBC Holder the right to reextend the Commitment
Period relating to the Variable Base Certificate owned by such VBC Holder
pursuant to Section 6.2(a) above, and any such VBC Holder does not timely agree
to such extension or reextension pursuant to Section 6.2(a) above, the Trustee,
at the direction of the Depositor, will either (i) allow such Commitment Period
to terminate and to begin making payments of principal thereof (including, if so
directed by the Servicer in its sole discretion, one or more Discretionary
Prepayments) in accordance with Article IV hereof, or (ii) if the Depositor
requests, allow any Person, including any other VBC Holder, to purchase all or
any part of such unextended or unreextended Variable Base Certificate on any
business day (which purchasing VBC Holder may subsequently agree to reextend
such Commitment Period) for an amount equal to the outstanding VBC Principal
Balance thereof plus interest if and to the extent sold on a date other than a
Distribution Date. With respect to clause (ii) in this subparagraph (c), the VBC
Holder, by its acceptance of the Variable Base Certificate, agrees that if it is
offered the right to reextend the related Commitment Period and does not agree
to any such extension or reextension within the time frame described above, it
will sell such unextended Variable Base Certificate to any Person designated by
the Depositor at a price not less than the price specified above.

Transfer Restrictions

.



The Trustee shall not authenticate and deliver to any Person any Variable Base
Certificate unless it contains a legend in substantially the following form:

"THIS VARIABLE BASE CERTIFICATE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933
ACT"), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION IN RELIANCE ON
EXEMPTIONS PROVIDED BY THE 1933 ACT AND SUCH STATE OR FOREIGN SECURITIES LAWS.
THE VARIABLE BASE CERTIFICATES ARE ELIGIBLE FOR PURCHASE PURSUANT TO RULE 144A
UNDER THE 1933 ACT. NO RESALE OR OTHER TRANSFER OF THIS VARIABLE BASE
CERTIFICATE SHALL BE MADE UNLESS SUCH RESALE OR TRANSFER (A) IS MADE IN
ACCORDANCE WITH SECTION 6.3 OF THE AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT
TO THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN AND (B) IS MADE EITHER
(i) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, (ii) IN
A TRANSACTION (OTHER THAN A TRANSACTION IN CLAUSE (iv) BELOW) EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND APPLICABLE STATE AND FOREIGN
SECURITIES LAWS, (iii) TO GOTTSCHALKS CREDIT RECEIVABLES CORPORATION (THE
"DEPOSITOR") OR (iv) TO A PERSON WHO THE TRANSFEROR OF THIS VARIABLE BASE
CERTIFICATE REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A UNDER THE 1933 ACT THAT IS AWARE THAT THE RESALE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, OR TO AN INSTITUTIONAL
"ACCREDITED INVESTOR" UNDER RULE 501(a)(1), (2), (3) OR (7) UNDER THE 1933 ACT.
IN THE EVENT THAT THE TRANSFER OF A VARIABLE BASE CERTIFICATE IS TO BE MADE AS
DESCRIBED IN CLAUSE (ii) OF THE PRECEDING SENTENCE, THE PROSPECTIVE INVESTOR IS
REQUIRED TO DELIVER AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE TRUSTEE AND THE DEPOSITOR TO THE EFFECT THAT SUCH TRANSFER MAY BE MADE
WITHOUT REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE OR FOREIGN
SECURITIES LAWS. THE PROSPECTIVE TRANSFEREE IN A TRANSFER OF A VARIABLE BASE
CERTIFICATE TO BE MADE AS DESCRIBED IN CLAUSES (ii) AND (iv) ABOVE MUST DELIVER
TO THE TRUSTEE A REPRESENTATION LETTER REQUIRED BY SECTION 6.3 OF THE AMENDED
AND RESTATED SERIES 2000-1 SUPPLEMENT TO THE POOLING AND SERVICING AGREEMENT
REFERRED TO HEREIN. PROSPECTIVE PURCHASERS OF VARIABLE BASE CERTIFICATES ARE
HEREBY NOTIFIED THAT THE SELLER OF ANY VARIABLE BASE CERTIFICATE MAY BE RELYING
ON THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A UNDER THE ACT.

THIS VARIABLE BASE CERTIFICATE, OR A BENEFICIAL INTEREST HEREIN, MAY NOT BE
TRANSFERRED UNLESS THE TRUSTEE HAS RECEIVED (I) A CERTIFICATE FROM THE
TRANSFEREE TO THE EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN,
TRUST OR ACCOUNT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED ("ERISA"), OR SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), OR A GOVERNMENTAL PLAN DEFINED IN
SECTION 3(32) OF ERISA OR SECTION 414(d) OF THE CODE SUBJECT TO ANY FEDERAL,
STATE OR LOCAL LAW WHICH IS, TO A MATERIAL EXTENT, SIMILAR TO THE FOREGOING
PROVISIONS OF ERISA OR THE CODE ("SIMILAR LAW") (EACH, A "BENEFIT PLAN") AND IS
NOT AN ENTITY INCLUDING AN INSURANCE COMPANY SEPARATE ACCOUNT OR AN INSURANCE
COMPANY GENERAL ACCOUNT IF THE ASSETS IN ANY SUCH ACCOUNTS CONSTITUTE "PLAN
ASSETS" FOR PURPOSES OF REGULATION SECTION 2510.3-101 OF ERISA, WHOSE UNDERLYING
ASSETS INCLUDE BENEFIT PLAN ASSETS BY REASON OF A BENEFIT PLAN'S INVESTMENT IN
THE ENTITY (SUCH BENEFIT PLAN OR ENTITY, A "BENEFIT PLAN INVESTOR") AND (II) A
CERTIFICATE TO THE EFFECT THAT IF THE TRANSFEREE IS A PARTNERSHIP, GRANTOR TRUST
OR S CORPORATION FOR FEDERAL INCOME TAX PURPOSES (A "FLOW-THROUGH ENTITY"), ANY
VARIABLE BASE CERTIFICATES OWNED BY SUCH FLOW-THROUGH ENTITY WILL REPRESENT LESS
THAN 50% OF THE VALUE OF ALL THE ASSETS OWNED BY SUCH FLOW-THROUGH ENTITY AND NO
SPECIAL ALLOCATION OF INCOME, GAIN, LOSS, DEDUCTION OR CREDIT FROM SUCH VARIABLE
BASE CERTIFICATES WILL BE MADE AMONG THE BENEFICIAL OWNERS OF SUCH FLOW-THROUGH
ENTITY.

THIS VARIABLE BASE CERTIFICATE MAY NOT BE TRANSFERRED TO ANY PERSON AS TO WHICH
THE TRUSTEE HAS NOT RECEIVED WRITTEN NOTICE FROM THE DEPOSITOR THAT THE
DEPOSITOR IS, IN ITS SOLE DISCRETION, SATISFIED THAT SUCH PERSON IS SUFFICIENTLY
CAPITALIZED AND OTHERWISE DEMONSTRABLY CAPABLE OF SATISFYING THE OBLIGATIONS OF
A VBC HOLDER WITH RESPECT TO ADVANCING FUNDS TO THE TRUST IN CONNECTION WITH ANY
"INCREASE" IN THE VBC PRINCIPAL BALANCE AND VBC INVESTED AMOUNT EVIDENCED HEREBY
AS AND WHEN REQUIRED PURSUANT TO THE AMENDED AND RESTATED SERIES 2000-1
SUPPLEMENT TO THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN.

IN ADDITION, NO RESALE OR OTHER TRANSFER OF THIS CERTIFICATE OR ANY INTEREST
THEREIN SHALL BE PERMITTED UNLESS IMMEDIATELY AFTER GIVING EFFECT TO SUCH RESALE
OR OTHER TRANSFER, THERE WOULD BE FEWER THAN 100 CERTIFICATEHOLDERS.

THE PRINCIPAL OF THIS VARIABLE BASE CERTIFICATE IS PAYABLE, SUBJECT TO THE
AVAILABILITY OF FUNDS THEREFOR, PURSUANT TO ARTICLE IV AND ARTICLE VI OF THE
AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT TO THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN. THE PRINCIPAL AMOUNT HEREOF IS SUBJECT TO INCREASE
AS INCREASES ARE FUNDED BY THE HOLDER HEREOF PURSUANT TO SECTION 6.1 OF THE
AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT TO THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN. THE MAXIMUM PRINCIPAL AMOUNT HEREOF WILL BE THE
AMOUNT SPECIFIED AS THE MAXIMUM PORTION OF THE VBC INVESTED AMOUNT THAT MAY BE
REPRESENTED HEREBY ON THE FACE OF THIS VARIABLE BASE CERTIFICATE. THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS VARIABLE BASE CERTIFICATE AT ANY TIME MAY
BE LESS THAN THE MAXIMUM PRINCIPAL AMOUNT HEREOF, AND THE PORTION OF THE VBC
INVESTED AMOUNT REPRESENTED HEREBY (WHICH AMOUNT IS RELEVANT FOR DETERMINING THE
AMOUNT OF COLLECTIONS THAT WILL BE ALLOCABLE TO MAKE PAYMENTS OF INTEREST
ACCRUED HEREON OR PRINCIPAL HEREOF) MAY AT ANY TIME BE LESS THAN THE PRINCIPAL
AMOUNT HEREOF.

THIS VARIABLE BASE CERTIFICATE IS NOT AN OBLIGATION OF, AND WILL NOT BE INSURED
OR GUARANTEED BY, ANY GOVERNMENTAL AGENCY, GOTTSCHALKS INC., GOTTSCHALKS CREDIT
RECEIVABLES CORPORATION, THE TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.
INTEREST ACCRUED ON AND PRINCIPAL OF THIS VARIABLE BASE CERTIFICATE ARE PAYABLE
SOLELY FROM AMOUNTS DEPOSITED IN THE COLLECTION ACCOUNT AND ALLOCABLE FOR SUCH
PURPOSES IN ACCORDANCE WITH THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN AND THE AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT THERETO."

No transfer of any Variable Base Certificates shall be made unless such resale
or transfer is made (i) pursuant to an effective registration statement under
the 1933 Act, (ii) in a transaction (other than a transaction in clause (iv)
below) exempt from the registration requirements of the 1933 Act and applicable
state and foreign securities laws, (iii) to the Depositor or (iv) to a Person
who the transferor of such Variable Base Certificate reasonably believes is a
qualified institutional buyer within the meaning of Rule 144A under the 1933 Act
and that is aware that the resale or other transfer is being made in reliance on
Rule 144A or to an institutional "accredited investor" as defined in Rule
501(a)(1), (2), (3) or (7) under the 1933 Act (an "Institutional Accredited
Investor"). In the event that a transfer is to be made as described in clause
(ii) of the preceding sentence, the prospective transferee shall deliver or
cause to be delivered an Opinion of Counsel in form and substance satisfactory
to the Trustee and the Depositor to the effect that such transfer may be made
without registration under the 1933 Act or any applicable state or foreign
securities laws. In the event that a transfer is to be made to an Institutional
Accredited Investor as described in clause (iv) or in a transaction as described
in clause (ii), the Trustee shall require that the transferee execute a
representation letter acceptable to and in form and substance satisfactory to
the Trustee (provided that the form attached as Exhibit C or Exhibit D, as
applicable, shall be deemed acceptable if it is completed in a manner acceptable
to the Trustee) certifying to the Trustee the facts surrounding such transfer,
which representation letter shall not be at the expense of the Trustee, the
Depositor or the Servicer. In the case of a transfer under either clause (ii) or
clause (iv), the Holder of a Variable Base Certificate desiring to effect such
transfer shall, and does hereby agree to, indemnify the Trustee, the Depositor
and the Servicer against any liability that may result if the transfer is not so
exempt or is not made in accordance with the 1933 Act and such state and foreign
securities laws. Neither the Depositor, the Servicer nor the Trustee is under
any obligation to register any Variable Base Certificates under the 1933 Act or
any applicable state or foreign securities laws. Prospective purchasers of
Variable Base Certificates are hereby notified that the seller of any Variable
Base Certificate may be relying on the exemption from the registration
requirements of Section 5 of the Act provided by Rule 144A under the Act.

Variable Base Certificates or beneficial interests therein may not be
transferred unless the Trustee has received a certificate to the effect that if
the transferee is a partnership, grantor trust or S corporation for federal
income tax purposes (a "Flow-Through Entity"), any Variable Base Certificates
owned by such Flow-Through Entity will represent less than 50% of the value of
all the assets owned by such Flow-Through Entity and no special allocation of
income, gain, loss, deduction or credit from such Variable Base Certificates
will be made among the beneficial owners of such Flow-Through Entity.

No Variable Base Certificate or beneficial interest therein may be transferred
to a transferee (other than the initial VBC Holder) who is an employee benefit
plan, trust or account, subject to ERISA, or subject to Section 4975 of the
Code, or a governmental plan defined in Section 3(32) of ERISA or Section 414(d)
of the Code subject to any federal, state or local law which is, to a material
extent, similar to the foregoing provisions of ERISA or the Code, or to an
entity, including an insurance company separate account or an insurance company
general account if the assets in any such accounts constitute "Plan Assets" for
the purposes of regulation Section 2510-3101 of ERISA, whose underlying assets
include Benefit Plan assets by reason of a Benefit Plan's investment in the
entity. Unless the Trustee shall have received a certificate from the transferee
(other than the initial VBC Holder) making the representations with respect to
such ERISA matters set forth in Exhibit C hereto, the Trustee shall not permit a
transfer of Variable Base Certificates to such transferee.

No Variable Base Certificate or beneficial interest therein may be transferred
to any person as to which the Trustee has not received written notice from the
Depositor that the Depositor is, in its sole discretion, satisfied that such
person is sufficiently capitalized and otherwise demonstrably capable of
satisfying the obligations of a VBC Holder with respect to advancing funds to
the Trust in connection with any Increase as and when required pursuant to this
Supplement.

The Depositor shall, whenever the Trust is not subject to Section 13 or 15(d) of
the Exchange Act, make available, upon request, to any holder of such Variable
Base Certificates in connection with any sale thereof and any prospective
purchaser of Variable Base Certificates from such holder the information
specified in Rule 144A(d)(4) under the 1933 Act.

In addition, no resale or other transfer of the Variable Base Certificates or
any interest therein shall be permitted unless immediately after giving effect
to such resale or other transfer, there would be fewer than 100 VBC Holders. The
Trustee will not register the transfer of any Certificate unless it has received
an opinion of counsel reasonably satisfactory to it and to the Servicer to the
effect that the foregoing condition has been satisfied.

Prior to due presentation of a Variable Base Certificate for registration of
transfer, the Trustee and any of its agents may treat the Person in whose name
any Certificate is registered as the owner of such Certificate for the purpose
of receiving distributions and for all other purposes whatsoever, and neither
the Trustee, nor any of its agents shall be affected by any notice to the
contrary.

The Trustee may conclusively rely and shall be fully protected in acting upon
any certificate or investment representation letter delivered to it under this
Article VI or under Article VI of the Agreement.

The Exchangeable Certificate. In connection with the issuance of the Variable
Base Certificates, the Trustee will cancel the Exchangeable Certificate issued
on the Series 1999-1 Closing Date and issue a single new Exchangeable
Certificate issued in definitive registered form, executed, authenticated and
delivered as provided in Section 6.02 of the Agreement, evidencing the entire
Depositor Interest as the same has been reduced by the interests evidenced by
the Variable Funding Certificates.



Early Amortization Events; Servicer Defaults; Merger of Servicer


Additional Early Amortization Events. If any one or more of the following events
shall occur:

(a) an Early Amortization Event as defined in the Series 1999-1 Supplement
occurs; or

(b) failure on the part of the Depositor (i) to make any payment or deposit
required to be made by the Depositor by the terms of (A) the Agreement or (B)
this Series Supplement, within five Business Days of Depositor's receipt of
written notice of such nonpayment or (ii) duly to observe or perform in any
material respect any covenants or agreements of the Depositor set forth in the
Agreement or this Series Supplement, which failure to observe or perform has a
material adverse effect on the VBC Holders and which continues unremedied for a
period of 60 days after the earlier of (A) the date the Depositor has knowledge
thereof and (B) the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Depositor by the Trustee, or
to the Depositor and the Trustee by the VBC Holders representing more than 50%
of the VBC Invested Amount, and continues to affect materially and adversely the
interests of the VBC Holders for such period; or

(c) the VBC Invested Amount is not reduced to zero on or before the related
Expected Final Distribution Date (as the same has been reextended pursuant to
Section 6.2 hereof), or any Controlled Amortization Amount or Commitment
Termination Payment is not paid in full when due; or

(d) any representation or warranty made by the Depositor in the Agreement or
this Series Supplement, or any information contained in a computer file or
microfiche list or written list required to be delivered by the Depositor
pursuant to Section 2.01, 2.06 or 2.08 of the Agreement, (i) shall prove to have
been incorrect in any material respect when made or when delivered, which
continues to be incorrect in any material respect for a period of 60 days after
the earlier of (A) the date the Depositor has knowledge thereof and (B) the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Depositor by the Trustee, or to the Depositor and
the Trustee by the VBC Holders representing more than 50% of the VBC Invested
Amount, and (ii) as a result of which the interests of the VBC Holders are
materially and adversely affected and continue to be materially and adversely
affected for such period; provided, however, that an Early Amortization Event
pursuant to this Section 7.1(d) shall not be deemed to have occurred hereunder
if such Early Amortization Event related to the breach of a representation or
warranty that may be cured by reassignment of the affected Receivables pursuant
to Section 2.03 or 2.04 of the Agreement and if the Depositor has accepted
reassignment of or repurchased the related Receivables, or all of such
Receivables, if applicable, during such period in accordance with the provisions
of the Agreement; or

(e) the sum of (A) the Exchangeable Holder's Interest plus (B) the Principal
Receivables that are Eligible Past Due Receivables plus (C) the Retained
Exchangeable Amount is reduced below the Required Exchangeable Certificate
Amount; or

(f) taken as an average of the relevant calculation for each of the three
preceding calendar months:

(i) the Portfolio Yield is less than 12.0%;

(ii) the Default Rate exceeds 10.0%;

(iii) the Excess Spread is less than 1.0%;

(iv) the Delinquency Rate exceeds 3.00%; or

(v) the Monthly Payment Rate is less than 17.5%;

(g) the rating of the Variable Base Certificates is withdrawn or downgraded
below BBB;

(h) the balance of the Investor Component of the Retained Amount Account is
required to exceed $3.5 million for 60 consecutive days;

then, in the case of any such event described in this Section 7.1, subject to
applicable law, an Early Amortization Event shall occur without any notice or
other action on the part of the Trustee or the VBC Holders (except as otherwise
provided in any such subsection), immediately upon the occurrence of such event.

Waiver. Notwithstanding the declaration or occurrence of an Early Amortization
Period, the VBC Holders representing more than 50% of the VBC Invested Amount
may, by written notice to the Trustee, waive such Early Amortization Event. Such
waiver shall be binding upon all VBC Holders and the other parties to this
Series Supplement. In the case of such a waiver, all parties hereto and all such
VBC Holders shall be restored to their former positions and rights hereunder and
any such Early Amortization Period shall be deemed not to be continuing;
provided, however, this Section 7.2 shall not apply in the case that a Servicer
Default described in clause (a) or (d) of Section 7.3 results in an Early
Amortization Event of the type described in Section 9.01(c) of the Agreement.

Additional Servicer Defaults

. If any one of the following events shall occur and be continuing with respect
to the Servicer, it shall be deemed a Servicer Default, subject to the
provisions of Section 10.01 of the Agreement:



the replacement for any reason of Gottschalks as the Servicer; provided,
however, a Servicer Default shall not be deemed to have occurred if (i) such
Successor Servicer, immediately after giving effect to such transaction, has a
financial condition, taking into account such elements as (1) liquidity, (2)
leverage position and (3) net worth, equal to or stronger than Gottschalks, and
(ii) such Servicer has been appointed with Consent of Certificateholders, such
consent not to be unreasonably withheld in accordance with Section 8.04 of the
Agreement; or

the Servicer shall have received a qualified opinion from its Independent
Certified Public Accountants arising from the discovery of an accounting
irregularity.

(c) the Servicer's Adjusted Net Worth, determined on any day in accordance with
generally accepted accounting principles shall be less than the greater of I)
$70 million or (ii) the amount stipulated in the Servicer's line of credit
agreement with Congress Financial Corporation, Western (or any replacement line
of credit).

(d) a final judgment, claim, suit, or fine shall have been entered against, or a
nonappealable fine imposed upon, the Servicer which creates a liability of more
than $1,000,000 in excess of insured amounts and has not been stayed (by appeal
or otherwise), vacated, discharged or otherwise satisfied within 60 calendar
days of the entry of such final judgment.

(e) Gottschalks fails to maintain a credit facility equal to or greater than the
lesser of (i) $80 million or (ii) $95 million less any amounts raised subsequent
to the Series 1999-1 Closing Date pursuant to any offerings of equity securities
or offerings of subordinated debt whose maturity extends beyond the Distribution
Date in August 2004.

(f) Jim Famalette (i) has become deceased, (ii) has been rendered unable to work
for a period of six consecutive months, (iii) has resigned from Gottschalks or
(iv) has otherwise ceased working for Gottschalks and has not been replaced
within 150 days (after the initial instance described in (i), (ii), (iii) or
(iv) above) with a replacement which is acceptable to the VBC Holders holding
more than 50% of the VBC Invested Amount (whose acceptance will not be
unreasonably withheld).

Merger or Consolidation of, or Assumption of, the Obligations of the Servicer.
The Servicer shall not consolidate with or merge into any other entity or convey
or transfer its properties and assets substantially as an entirety to any
Person, unless the requirements of Section 8.04 of the Agreement are satisfied
and:

immediately after giving effect to such transaction, the financial condition of
the Servicer, taking into account such elements as (i) liquidity, (ii) leverage
position and (iii) net worth shall be equal to or stronger than Gottschalks; and

the Servicer shall have obtained the consent of VBC Holders representing more
than 50% of the VBC Invested Amount (not to be unreasonably withheld in the
event the Rating Agency Condition shall have been satisfied).





Optional Repurchase





Optional Repurchase. Subject to other provisions of this Section 8.1, on any
Distribution Date occurring after the termination of the Revolving Period on or
after which the Adjusted Invested Amount of the Variable Base Certificates is
reduced to an amount less than or equal to 10% of the Series 2000-1 Maximum
Invested Amount, the Servicer shall have the option to purchase the entire
amount of, but not less than the entire amount of, the Receivables, at a
purchase price equal to the sum of the Optional Purchase Prices specified in
each Supplement for such Distribution Date. The Servicer hereby agrees not to
exercise its purchase option under this Section 8.1 unless it concurrently
exercises each similar purchase option specified in each other outstanding
Supplement. In addition, the Servicer will not be entitled to exercise any
similar purchase option under any other Supplement unless it concurrently
exercises the purchase option under this Section 8.1.

The Depositor shall give the Servicer and the Trustee at least ten (10) days'
prior written notice of the Distribution Date on which the Depositor intends to
exercise such purchase option. Not later than 12:00 noon, New York City time, on
such Distribution Date the Servicer shall deposit the Optional Purchase Price
into the Collection Account in immediately available funds. Such purchase option
is subject to payment in full of the Optional Purchase Price. The portion of the
Optional Purchase Price allocable to the Variable Base Certificates shall be
distributed as set forth in Article IV hereof.



Final Distributions



Final Distributions.

The amount to be deposited into the Collection Account by the Depositor with
respect to the purchase of the Variable Base Certificates pursuant to Section
2.03 of the Agreement shall equal the Optional Purchase Price as of the first
Distribution Date following the Collection Period in which the obligation arises
under the Agreement. The Optional Purchase Price deposited into the Collection
Account pursuant to this Section 9.1 or Section 8.1 of this Series Supplement
and allocated to Series 2000-1, shall be applied by the Trustee at the written
direction of the Servicer (i.e. as set forth in the Distribution Date Statement
and below), not later than 2:00 p.m., New York City time, on the Distribution
Date on which such amounts are deposited, provided that if such deposit is not
made prior to 1:00 p.m., New York City time, the Trustee shall not be required
to make such applications until the following Business Day (or, in either case,
if such date is not a Distribution Date, on the immediately following
Distribution Date). The Optional Purchase Price shall be applied on such
Distribution Date to pay the following amounts in the following order of
priority: (i) all accrued and unpaid VBC Monthly Interest, Commitment Fees,
Breakage Fees and Administrative Fees (together with any Carryover Interest and
Carryover Commitment, Breakage and Administrative Fees) and (ii) the VBC
Principal Balance on such Distribution Date.

Termination Proceeds deposited into the Collection Account pursuant to Section
12.02(c) of the Agreement and allocated to Series 2000-1 and the Certificates,
shall be applied by the Trustee at the written direction of the Servicer (i.e.
as set forth in the Distribution Date Statement and below), not later than 2:00
p.m., New York City time, on the Distribution Date on which such amounts are
deposited, provided that if such deposit is not made prior to 1:00 p.m., New
York City time, the Trustee shall not be required to make such applications
until the following Business Day (or, in either case, if such date of
distribution is not a Distribution Date, on the immediately following
Distribution Date). Termination Proceeds shall be applied to pay the following
amounts in the following order of priority: (i) all accrued and unpaid VBC
Monthly Interest, Commitment Fees, Breakage Fees and Administrative Fees
(together with any Carryover Interest and Carryover Commitment, Breakage and
Administrative Fees) and (ii) the VBC Principal Balance.

Trust Liquidation Proceeds deposited into the Collection Account pursuant to
Section 9.02(c) of the Agreement and allocated to Series 2000-1 shall be applied
by the Trustee at the written direction of the Servicer (i.e. as set forth in
the Distribution Date Statement and below), not later than 2:00 p.m., New York
City time, on the Distribution Date on which such amounts are deposited,
provided that if such deposit is not made prior to 1:00 p.m., New York City
time, the Trustee shall not be required to make such applications until the
following Business Day (or, in either case, if such date of distribution is not
a Distribution Date, on the immediately following Distribution Date). Trust
Liquidation Proceeds shall be applied to pay the following amounts in the
following order of priority: (i) all accrued and unpaid VBC Monthly Interest,
Commitment Fees, Breakage Fees and Administrative Fees (together with any
Carryover Interest and Carryover Commitment, Breakage and Administrative Fees)
and (ii) the VBC Principal Balance.

Notwithstanding anything to the contrary contained in this Series Supplement or
the Agreement, any distribution made pursuant to this Section 9.1 shall be
deemed to be a final distribution pursuant to Section 12.02 of the Agreement
with respect to the Certificates. Any such final distribution shall be made no
later than the Distribution Date in September 2006.

Notwithstanding Section 12.02 of the Agreement, no Certificateholder shall be
required to surrender its Investor Certificate(s) in order to receive its final
distribution under the Agreement and this Series Supplement.



Miscellaneous Provisions



Ratification of Agreement. As amended and supplemented by this Series
Supplement, the Agreement is ratified and confirmed and the Agreement as so
amended and supplemented by this Series Supplement, shall be read, taken and
construed as one and the same instrument.

Counterparts. This Series Supplement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which shall together constitute but one and the same instrument.

Governing Law. THIS SERIES SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Rating Agency Notice. No amendment or waiver with respect to any Early
Amortization Event shall be effective until such time as the Rating Agency has
consented to such waiver.



 

[remainder of page intentionally left blank]

IN WITNESS WHEREOF, the Depositor, the Servicer and the Trustee have caused this
Series Supplement to be duly executed by their respective officers as of the day
and year first above written.

GOTTSCHALKS CREDIT RECEIVABLES CORPORATION, as Depositor



By: /s/ Michael S. Geele

Title: President



GOTTSCHALKS INC., as Servicer



By: /s/ James Famalette

Title: President & CEO



BANKERS TRUST COMPANY, not in its individual capacity but solely as Trustee



By: /s/ Charles C. Greiter

Title: Vice President





EXHIBIT A

FORM OF VARIABLE BASE CERTIFICATE

THIS VARIABLE BASE CERTIFICATE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933
ACT"), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION IN RELIANCE ON
EXEMPTIONS PROVIDED BY THE 1933 ACT AND SUCH STATE OR FOREIGN SECURITIES LAWS.
THE VARIABLE BASE CERTIFICATES ARE ELIGIBLE FOR PURCHASE PURSUANT TO RULE 144A
UNDER THE 1933 ACT. NO RESALE OR OTHER TRANSFER OF THIS VARIABLE BASE
CERTIFICATE SHALL BE MADE UNLESS SUCH RESALE OR TRANSFER (A) IS MADE IN
ACCORDANCE WITH SECTION 6.3 OF THE AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT
TO THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN AND (B) IS MADE EITHER
(i) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, (ii) IN
A TRANSACTION (OTHER THAN A TRANSACTION IN CLAUSE (iv) BELOW) EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND APPLICABLE STATE AND FOREIGN
SECURITIES LAWS, (iii) TO GOTTSCHALKS CREDIT RECEIVABLES CORPORATION (THE
"DEPOSITOR") OR (iv) TO A PERSON WHO THE TRANSFEROR OF THIS VARIABLE BASE
CERTIFICATE REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A UNDER THE 1933 ACT THAT IS AWARE THAT THE RESALE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, OR TO AN INSTITUTIONAL
"ACCREDITED INVESTOR" UNDER RULE 501(a)(1), (2), (3) OR (7) UNDER THE 1933 ACT.
IN THE EVENT THAT THE TRANSFER OF A VARIABLE BASE CERTIFICATE IS TO BE MADE AS
DESCRIBED IN CLAUSE (ii) OF THE PRECEDING SENTENCE, THE PROSPECTIVE INVESTOR IS
REQUIRED TO DELIVER AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE TRUSTEE AND THE DEPOSITOR TO THE EFFECT THAT SUCH TRANSFER MAY BE MADE
WITHOUT REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE OR FOREIGN
SECURITIES LAWS. THE PROSPECTIVE TRANSFEREE IN A TRANSFER OF A VARIABLE BASE
CERTIFICATE TO BE MADE AS DESCRIBED IN CLAUSES (ii) AND (iv) ABOVE MUST DELIVER
TO THE TRUSTEE A REPRESENTATION LETTER REQUIRED BY SECTION 6.3 OF THE AMENDED
AND RESTATED SERIES 2000-1 SUPPLEMENT TO THE POOLING AND SERVICING AGREEMENT
REFERRED TO HEREIN. PROSPECTIVE PURCHASERS OF VARIABLE BASE CERTIFICATES ARE
HEREBY NOTIFIED THAT THE SELLER OF ANY VARIABLE BASE CERTIFICATE MAY BE RELYING
ON THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A UNDER THE ACT.

THIS VARIABLE BASE CERTIFICATE, OR A BENEFICIAL INTEREST HEREIN, MAY NOT BE
TRANSFERRED UNLESS THE TRUSTEE HAS RECEIVED (I) A CERTIFICATE FROM THE
TRANSFEREE TO THE EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN,
TRUST OR ACCOUNT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED ("ERISA"), OR SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), OR A GOVERNMENTAL PLAN DEFINED IN
SECTION 3(32) OF ERISA OR SECTION 414(d) OF THE CODE SUBJECT TO ANY FEDERAL,
STATE OR LOCAL LAW WHICH IS, TO A MATERIAL EXTENT, SIMILAR TO THE FOREGOING
PROVISIONS OF ERISA OR THE CODE ("SIMILAR LAW") (EACH, A "BENEFIT PLAN") AND IS
NOT AN ENTITY INCLUDING AN INSURANCE COMPANY SEPARATE ACCOUNT OR AN INSURANCE
COMPANY GENERAL ACCOUNT IF THE ASSETS IN ANY SUCH ACCOUNTS CONSTITUTE "PLAN
ASSETS" FOR PURPOSES OF REGULATION SECTION 2510.3-101 OF ERISA WHOSE UNDERLYING
ASSETS INCLUDE BENEFIT PLAN ASSETS BY REASON OF A BENEFIT PLAN'S INVESTMENT IN
THE ENTITY (SUCH BENEFIT PLAN OR ENTITY, A "BENEFIT PLAN INVESTOR") AND (II) A
CERTIFICATE TO THE EFFECT THAT IF THE TRANSFEREE IS A PARTNERSHIP, GRANTOR TRUST
OR S CORPORATION FOR FEDERAL INCOME TAX PURPOSES (A "FLOW-THROUGH ENTITY"), ANY
VARIABLE BASE CERTIFICATES OWNED BY SUCH FLOW-THROUGH ENTITY WILL REPRESENT LESS
THAN 50% OF THE VALUE OF ALL THE ASSETS OWNED BY SUCH FLOW-THROUGH ENTITY AND NO
SPECIAL ALLOCATION OF INCOME, GAIN, LOSS, DEDUCTION OR CREDIT FROM SUCH VARIABLE
BASE CERTIFICATES WILL BE MADE AMONG THE BENEFICIAL OWNERS OF SUCH FLOW-THROUGH
ENTITY.

THIS VARIABLE BASE CERTIFICATE MAY NOT BE TRANSFERRED TO ANY PERSON AS TO WHICH
THE TRUSTEE HAS NOT RECEIVED WRITTEN NOTICE FROM THE DEPOSITOR THAT THE
DEPOSITOR IS, IN ITS SOLE DISCRETION, SATISFIED THAT SUCH PERSON IS SUFFICIENTLY
CAPITALIZED AND OTHERWISE DEMONSTRABLY CAPABLE OF SATISFYING THE OBLIGATIONS OF
A VBC HOLDER WITH RESPECT TO ADVANCING FUNDS TO THE TRUST IN CONNECTION WITH ANY
"INCREASE" IN THE VBC PRINCIPAL BALANCE AND VBC INVESTED AMOUNT EVIDENCED HEREBY
AS AND WHEN REQUIRED PURSUANT TO THE AMENDED AND RESTATED SERIES 2000-1
SUPPLEMENT TO THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN.

IN ADDITION, NO RESALE OR OTHER TRANSFER OF THIS CERTIFICATE OR ANY INTEREST
THEREIN SHALL BE PERMITTED UNLESS IMMEDIATELY AFTER GIVING EFFECT TO SUCH RESALE
OR OTHER TRANSFER, THERE WOULD BE FEWER THAN 100 CERTIFICATEHOLDERS.



THE PRINCIPAL OF THIS VARIABLE BASE CERTIFICATE IS PAYABLE, SUBJECT TO THE
AVAILABILITY OF FUNDS THEREFOR, PURSUANT TO ARTICLE IV AND ARTICLE VI OF THE
AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT TO THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN. THE PRINCIPAL AMOUNT HEREOF IS SUBJECT TO INCREASE
AS INCREASES ARE FUNDED BY THE HOLDER HEREOF PURSUANT TO SECTION 6.1 OF THE
AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT TO THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN. THE MAXIMUM PRINCIPAL AMOUNT HEREOF WILL BE THE
AMOUNT SPECIFIED AS THE MAXIMUM PORTION OF THE VBC INVESTED AMOUNT THAT MAY BE
REPRESENTED HEREBY ON THE FACE OF THIS VARIABLE BASE CERTIFICATE. THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS VARIABLE BASE CERTIFICATE AT ANY TIME MAY
BE LESS THAN THE MAXIMUM PRINCIPAL AMOUNT HEREOF, AND THE PORTION OF THE VBC
INVESTED AMOUNT REPRESENTED HEREBY (WHICH AMOUNT IS RELEVANT FOR DETERMINING THE
AMOUNT OF COLLECTIONS THAT WILL BE ALLOCABLE TO MAKE PAYMENTS OF INTEREST
ACCRUED HEREON OR PRINCIPAL HEREOF) MAY AT ANY TIME BE LESS THAN THE PRINCIPAL
AMOUNT HEREOF.



THIS VARIABLE BASE CERTIFICATE IS NOT AN OBLIGATION OF, AND WILL NOT BE INSURED
OR GUARANTEED BY, ANY GOVERNMENTAL AGENCY, GOTTSCHALKS INC, GOTTSCHALKS CREDIT
RECEIVABLES CORPORATION, THE TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.
INTEREST ACCRUED ON AND PRINCIPAL OF THIS VARIABLE BASE CERTIFICATE ARE PAYABLE
SOLELY FROM AMOUNTS DEPOSITED IN THE COLLECTION ACCOUNT AND ALLOCABLE FOR SUCH
PURPOSES IN ACCORDANCE WITH THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN AND THE AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT THERETO.



GOTTSCHALKS CREDIT CARD MASTER TRUST

VARIABLE BASE CERTIFICATE

SERIES 2000-1



No. CUSIP No. ________



Representing a

Maximum Principal Amount and Maximum Invested Amount

not to exceed

$20,000,000

of the

Series 2000-1 Maximum Invested Amount

of $20,000,000



This certifies that (the "VBC Holder") is the registered owner of a fractional
undivided interest in certain assets of a trust (the "Trust") created pursuant
to the Pooling and Servicing Agreement, dated as of March 1, 1999, among
Gottschalks Credit Receivables Corporation, as depositor (the "Depositor"),
Gottschalks Inc., as servicer (the "Servicer"), and Bankers Trust Company, as
trustee (the "Trustee") (as amended from time to time, the "Pooling and
Servicing Agreement"), as supplemented by the Amended and Restated Series 2000-1
Supplement dated as of November 15, 2001, among the Depositor, the Servicer and
the Trustee (as amended from time to time, the "Series 2000-1 Supplement").

This Certificate is one of a series of Investor Certificates entitled
"Gottschalks Credit Card Master Trust, Variable Base Credit Card Certificates,
Series 2000- l" (the "Variable Base Certificates"), each of which are issued
under and subject to the terms, provisions and conditions of the Pooling and
Servicing Agreement and the Series 2000-1 Supplement. By acceptance hereof, the
VBC Holder assents to and is bound by the terms, provisions and conditions of
the Pooling and Servicing Agreement and Series 2000-1 Supplement, including the
provisions relating to the obligation of the holder of this Variable Base
Certificate to make advances as and when properly requested pursuant to Article
VI of the Series 2000-1 Supplement.

Although a summary of certain provisions of the Pooling and Servicing Agreement
and the Series 2000-1 Supplement is set forth below, this Certificate does not
purport to summarize the Pooling and Servicing Agreement and the Series 2000-1
Supplement and reference is made to the Pooling and Servicing Agreement and the
Series 2000-1 Supplement for information with respect to the interests, rights,
benefits, obligations, proceeds and duties evidenced hereby and the rights,
duties and obligations of the Trustee. A copy of the Pooling and Servicing
Agreement and the Series 2000-1 Supplement (without schedules) may be requested
from the Trustee by writing to the Trustee at Bankers Trust Company, Four Albany
Street, New York, New York 10006, Attention: Corporate Trust & Agency Group,
Structured Finance Team. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Pooling and Servicing Agreement
or the Series 2000-1 Supplement, as applicable.

The corpus of the Trust includes (i) all Receivables sold, transferred,
assigned, set over and otherwise conveyed to the Trust pursuant to Section 2.01
of the Pooling and Servicing Agreement, (ii) all monies due or to become due and
all amount received with respect thereto and all proceeds thereof (including
"proceeds", as defined in Section 9306 of the UCC as in effect in the State of
California), and Miscellaneous Payments, (iii) all monies on deposit in, and
Eligible Investments credited to, the Collection Account and (iv) all monies as
are from time to time available under any Enhancements.

Payments of VBC Monthly Interest, Commitment Fees, Breakage Fees, Administrative
Fees, Carryover Interest, Carryover Commitment, Breakage and Administrative Fees
and principal of the Variable Base Certificates will be made only from amounts
allocated and available therefor in accordance with Articles IV and VI of the
Series 2000-1 Supplement. The Variable Base Certificates are not obligations of
or guaranteed by Gottschalks Inc., Gottschalks Credit Receivables Corporation,
the Trustee or any of their respective affiliates.

Subject to the more detailed provisions concerning allocations and distributions
with respect to the Variable Base Certificates set forth in the Series 2000-1
Supplement, payments in respect of interest accrued during each Interest Period
and Commitment Fees accrued during each Interest Period or portion thereof that
is during the related Commitment Period will be made on the 15th day of each
calendar month, or if such day is not a Business Day, then on the next
succeeding Business Day. Although the Servicer may direct the Trustee to make a
Discretionary Prepayment of principal of the Variable Base Certificates on any
Business Day (on three days prior notice), principal of the Variable Base
Certificates generally will not be payable until the Distribution Date in the
first month following the month in which the Controlled Amortization Period
commences. Notwithstanding the foregoing, principal of the Variable Base
Certificates will be payable on any Distribution Date in a month following the
month during which any Early Amortization Event occurs.

Interest shall accrue on the VBC Invested Amount from the date of issuance to
and including the last day of the first Interest Period and, during each
Interest Period thereafter, at the rate of the greater of (i) LIBOR + 2.75% per
annum (or if LIBOR cannot be determined as described in the Series 2000-1
Supplement, at the Base Rate plus 2.75% per annum) or (ii) 5.00% per annum,
plus, during any Downgrade Period, an additional 0.50% per annum. Commitment
Fees will accrue on the portion of the VBC Unfunded Amount allocable to this
Variable Base Certificate at the rate of 0.25% per annum during each Interest
Period (or portion thereof) that is during the Commitment Period for this
Variable Base Certificate.

The Commitment Period for this Variable Base Certificate will be the period
commencing on the Closing Date and ending on the earliest to occur of: (i) the
last day of the Revolving Period and (ii) October 31, 2002; provided that, at
least 90 days prior to the end of any Commitment Period, the Trust and the
holder of this Variable Base Certificate may agree (but neither is required to
agree) to extend the Commitment Period applicable to this Variable Base
Certificate for up to an additional 364 days (but not beyond July 31, 2003), in
which case, the related Commitment Period will end on the last day of the
related Commitment Period as so extended. The holder of this Variable Base
Certificate will be required to advance funds in response to requests for
drawings only during the Commitment Period applicable to this Variable Base
Certificate, and only of all conditions precedent to such drawings are satisfied
as of the dates on which such advances are to be made.

The VBC Holder, by its acceptance of this Variable Base Certificate, agrees that
if it is offered the right to reextend the related Commitment Period and does
not agree to any such extension or reextension within the time frame described
in Section 6.2(a) of the Supplement, it will sell such unextended Variable Base
Certificate to any Person designated by the Depositor at a price not less than
the outstanding VBC Principal Balance of such Variable Base Certificate.

Payments of principal with respect to the Variable Base Certificates are limited
to the unpaid VBC Principal Balance. Principal with respect to the Variable Base
Certificates will be payable on Distribution Dates following the commencement of
the Controlled Amortization Period or an Early Amortization Period, but
Discretionary Prepayments may be made on any Business Day (with three days'
notice), and in any case will be made based on the availability of amounts
allocable or distributable in respect thereof in accordance with the priorities
of payments described in the Pooling and Servicing Agreement and the Series
2000-1 Supplement. If the principal of the Variable Base Certificates has not
been paid in full prior to the September, 2006 Distribution Date, the Trustee
will use its best efforts to sell or cause to be sold Receivables (or interests
therein) in an amount equal to the interest in the Pool Balance represented by
the Variable Base Certificates, subject to certain limitations, and shall
immediately deposit the proceeds thereof into the Collection Account for
allocation and distribution in accordance with the Agreement.

The Variable Base Certificates are issuable only in minimum denominations of
$l00,000 and integral multiples of $100,000 in excess thereof. The transfer of
this Certificate shall be registered in the Certificate Register upon surrender
of this Certificate for registration of transfer at any office or agency
maintained by the Transfer Agent and Registrar accompanied by a written
instrument of transfer, in a form satisfactory to the Trustee or the Transfer
Agent and Registrar, duly executed by the VBC Holder or such VBC Holder's
attorney-in-fact, and duly authorized in writing with such signature guaranteed,
and thereupon one or more new Variable Base Certificates in authorized
denominations of like aggregate amount will be issued to the designated
transferee or transferees.

The Depositor has structured the Pooling and Servicing Agreement, the Series
2000-1 Supplement and the Variable Base Certificates with the intention that the
Investor Certificates will qualify under applicable federal, state, local and
foreign tax law as indebtedness of the Depositor. The Depositor, the Servicer
and each Holder of this Variable Base Certificate agree to treat and to take no
action inconsistent with the treatment of this Variable Base Certificate (or any
beneficial interest herein) as indebtedness of the Depositor for purposes of
federal, state, local and foreign income or franchise taxes and any other tax
imposed on or measured by income. Each Holder of this Variable Base Certificate,
by acceptance of this Variable Base Certificate, agrees to be bound by the
provisions of Section 3.07 of the Pooling and Servicing Agreement.

The Pooling and Servicing Agreement and any Supplement may be amended from time
to time, in certain circumstances, by the Servicer, the Depositor, the Trustee
and (if the Seller is not the Servicer) the Seller without the consent of any of
the Certificateholders. The Pooling and Servicing Agreement and any Supplement
may also be amended from time to time as specified by the Pooling and Servicing
Agreement by the Servicer, the Depositor and the Trustee, upon satisfaction of
the Rating Agency Condition with the consent of (i) the Holder of the
Exchangeable Certificate, if it would be adversely affected by such amendment,
and (ii) the Holders of Investor Certificates evidencing more than 50% of the
aggregate unpaid principal amount of the Investor Certificates of all adversely
affected Series, for the purpose of adding any provisions to or changing in any
manner or eliminating or waiving any of the provisions of the Pooling and
Servicing Agreement or any Supplement or of modifying in any manner the rights
of the related Certificateholders. Any such amendment and any such consent by
the Holder of this Variable Base Certificate shall be conclusive and binding on
such Holder and upon all future Holders of this Variable Base Certificate and of
any Variable Base Certificate issued in exchange hereof or in lieu hereof
whether or not notation thereof is made upon this Variable Base Certificate.

Other then with respect to the Initial Holder, this Certificate may not be
acquired or held by or for the account of any employee benefit plan or
individual retirement account subject to Title I of ERISA or Section 4975 of the
Internal Revenue Code, or any trust established under any such employee benefit
plan or individual retirement account (or established to hold the assets
thereof), or any "governmental plan" (as defined in section 3(32) of ERISA or
Section 414(d) of the Code) or subject to any law or regulation similar to those
contained in Section 406 of ERISA or Section 4975 of the Internal Revenue Code
(each such employee benefit plan, individual retirement account and trust, an
"ERISA Plan"). No part of the funds used by any Person to acquire or hold this
Certificate may constitute assets (within the meaning of ERISA and any
applicable rules and regulations) of an ERISA Plan.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.



IN WITNESS WHEREOF, the Depositor has caused this Certificate to be duly
executed.

GOTTSCHALKS CREDIT RECEIVABLES CORPORATION, as Depositor

By: _____________________________

Name:

Title:

CERTIFICATE OF AUTHENTICATION

This is one of the Gottschalks Credit Card Master Trust Variable Base Credit
Card Certificates, Series 2000-1 referred to in the Amended and Restated Series
Supplement.

BANKERS TRUST COMPANY, not in its individual capacity, but solely in its
capacity as Trustee

By: _____________________________

Name:

Title:

Dated:



ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:




(name and address of assignee)



the within Variable Base Certificate and all rights thereunder, and hereby
irrevocably constitutes and appoints Bankers Trust Company, a New York banking
corporation, not in its individual capacity but solely as Trustee, to transfer
said Variable Base Certificate on the books kept for registration thereof, with
full power of substitution in the premises.

Dated: */

Signature:



*/



*/ NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Variable Base
Certificate in every particular, without alteration, enlargement or any change
whatever.



 

EXHIBIT B

FORM OF DETERMINATION DATE STATEMENT



GOTTSCHALKS CREDIT CARD MASTER TRUST
(SERIES 2000-1)



 

EXHIBIT C

FORM OF RULE 144A TRANSFEREE CERTIFICATE

Gottschalks Credit Receivables Corporation Bankers Trust Company

7 River Place East as Trustee

Fresno, California 93729 Four Albany Street

New York, New York 10006

Re: Gottschalks Credit Card Master Trust;

Variable Base Credit Card Certificates, Series 2000-1

Ladies and Gentlemen:

__________________________ (the "Purchaser") is today purchasing in a private
resale from ___________________________ (the "Seller") $_______ aggregate
principal amount of Variable Base Credit Card Certificates, Series 2000-1 (the
"Certificates"), issued pursuant to the Pooling and Servicing Agreement dated as
of March 1, 1999, as amended (the "Pooling Agreement") among Gottschalks Credit
Receivables Corporation, as depositor (the "Depositor"), Gottschalks Inc., as
servicer (the "Servicer") and Bankers Trust Company, as trustee (the "Trustee"),
and the Amended and Restated Series 2000-1 Supplement and, together with the
Pooling Agreement, the "Agreement" thereto, dated as of November 15, 2001 (the
"Supplement") among the Depositor, the Servicer and the Trustee. The
Certificates are securities issued by and evidencing interests in the
Gottschalks Credit Card Master Trust (the "Trust") formed pursuant to the
Agreement.

In connection with the purchase of the Certificates, the Purchaser hereby
represents and warrants to each of you as follows:

1. The Purchaser understands that the Certificates have not been registered
under the Securities Act of 1933, as amended (the "Securities Act"), or the
securities laws of any state or foreign jurisdiction.

2. The Purchaser is acquiring the Certificates for its own account (or for the
account of a qualified institutional buyer as defined in Rule 144A under the
Securities Act) only for investment and not for any other person, and not with a
view to, or for resale in connection with, a distribution that would constitute
a violation of the Securities Act or any state or foreign securities laws
(subject to the understanding that disposition of the Purchaser's property will
remain at all times within its control). The Purchaser does hereby agree to
indemnify the Trustee, its officers, directors, agents and employees, the
Servicer and the Depositor against any liability that may result if the transfer
is not so exempt or is not made in accordance with the Securities Act and such
state and foreign securities laws. The Purchaser is not an affiliate of The
Servicer, the Depositor, the Trustee or any of their respective affiliates.

3. The Purchaser agrees that the Certificates must be held indefinitely by it
unless (i) the Certificates are subsequently registered under the Securities Act
or (ii) an exemption from the registration requirements of the Securities Act is
available.

4. The Purchaser agrees that if at some time it wishes to dispose of or exchange
any of the Certificates, it will not transfer or exchange any of the
Certificates unless such transfer or exchange is in accordance with the
provisions of Article VI of the Agreement and Article VI of the Supplement.

5. The Purchaser is a qualified institutional buyer as defined in Rule 144A of
the Securities Act and has completed one of the forms of certification to that
effect attached as Annexes hereto, it is aware that the sale to it is being made
in reliance on Rule 144A, it is acquiring the Certificates for its own account
or for the account of a qualified institutional buyer and it understands that
such Certificates may be resold, pledged or transferred by the Purchaser only
(i) to a person who the Purchaser reasonably believes is a qualified
institutional buyer that purchases for its own account or for the account of a
qualified institutional buyer to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A or (ii) pursuant to another
exemption from registration under the Securities Act and applicable state and
foreign securities laws.

6. Neither the Purchaser nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of any Certificate, any
interest in any Certificate or any other similar security of the Depositor or
the Trust to, or solicited any offer to buy or accept a transfer, pledge or
other disposition of any Certificate, any interest in any Certificate or any
other similar security of the Depositor or the Trust with, any person in any
manner, or made any general solicitation by means of general advertising or in
any other manner, or taken any other action, which would constitute a
distribution of the Certificates under the Securities Act or which would render
the disposition of any Certificate a violation of Section 5 of the Securities
Act or any state or foreign securities law, require registration or
qualification pursuant thereto, or require registration of the Trust or the
Depositor as an "investment company" under the Investment Company Act of 1940,
as amended, nor will it act, nor has it authorized or will it authorize any
person to act, in such manner with respect to the Certificates.

7. The Purchaser understands that there is no market, nor is there any assurance
that a market will develop, for the Certificates and that the Depositor, the
Servicer and the Trust have no obligation to make or facilitate any such market
(or to otherwise repurchase the Certificates from the Purchaser) under any
circumstances.

8. The Purchaser has consulted with its own legal counsel, independent
accountants and financial advisors to the extent it deems necessary regarding
the tax consequences to it of ownership of the Certificates, is aware that its
taxable income with respect to the Certificates in any accounting period may not
correspond to the cash flow (if any) from the Certificates for such period, and
is not purchasing the Certificates in reliance on any representations of the
Depositor, the Servicer or their counsel with respect to tax matters.

9. The Purchaser has reviewed the Information Memorandum with respect to the
Certificates dated November 15, 2001 (the "Information Memorandum"), and has had
the opportunity to ask questions and receive answers concerning the terms and
conditions of the transaction contemplated by the Information Memorandum and to
obtain additional information necessary to verify the accuracy and completeness
of any information furnished to the Purchaser or to which the Purchaser had
access.

10. The Purchaser understands that the Certificates will bear legends
substantially as set forth in the Agreement.

11. The Purchaser hereby further agrees to be bound by all the terms and
conditions of the Certificates as provided in the Agreement.

12. The Purchaser is not an employee benefit plan, trust or account subject to
Title I of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), or subject to Section 4975 of the Internal Revenue Code of 1986, as
amended (the "Code"), or a governmental plan defined in section 3(32) of ERISA
or Section 414(d) of the Code subject to any federal, state or local law which
is, to a material extent, similar to the foregoing provisions of ERISA or the
Code ("Similar Law") (each, a "Benefit Plan") and is not an entity, including an
insurance company separate account or an insurance company general account if
the assets in any such accounts constitute "plan assets" for purposes of
regulation section 2510.3-101 of ERISA whose underlying assets include Benefit
Plan assets by reason of a Benefit Plan's investment in the entity.

13. If the Purchaser (and if the Purchaser is acquiring the Certificates for an
account as provided in paragraph 5 above, such account) is a partnership,
grantor trust or S corporation for federal income tax purposes (a "flow-through
entity"), any Certificates owned by such flow-through entity will represent less
than 50% of the value of all the assets owned by such flow-through entity and no
special allocation of income, gain, loss, deduction or credit from such
Certificates will be made among the beneficial owners of such flow-through
entity.

14. If the Purchaser sells any of the Certificates, the Purchaser will obtain
from any subsequent Purchaser the same representations contained in this
Representation Letter.

Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Agreement.



The representations and warranties contained herein shall be binding upon the
heirs, executors, administrators and other successors of the undersigned. If
there is more than one signatory hereto, the obligations, representations,
warranties and agreements of the undersigned are made jointly and severally.

Executed at ___________, this_ day of ____.

__________________________________

Purchaser's Name (Print)

By _______________________________

Signature

Its _______________________________

Address of Purchaser

________________________________

Purchaser's Taxpayer

Identification Number



Annex 1

to Exhibit C

Qualified Institutional Buyers Status Under Rule 144A

(Buyers other than investment companies)

Gottschalks Credit Receivables Corporation Bankers Trust Company

7 River Place East as Trustee

Fresno, California 93729 Four Albany Street

New York, New York 10006

 

Re: Gottschalks Credit Card Master Trust;

Variable Base Credit Card Certificates, Series 2000-1

Name of Buyer: ("Buyer")

Dear Sirs:

I hereby certify that as indicated below, I am the President, Chief
Executive/Financial Officer, Senior Vice President or other executive officer of
Buyer.

In connection with purchases by Buyer from time to time, I hereby certify to you
and, if you act as broker for one or more customers, to such customers, that
Buyer is a "qualified institutional buyer" as defined in Rule 144A under the
Securities Act of 1933, as amended ("Rule 144A"), because (i) Buyer owned and/or
invested on a discretionary basis $______ in securities (except for the excluded
securities referred to below) as of the end of Buyer's most recent fiscal year
(such amount being calculated in accordance with Rule 144A) and (ii) Buyer
satisfies the criteria in the initialed category marked below.

Corporation, etc.

Buyer is a corporation (other than a bank, savings and loan association or
similar institution), Massachusetts or similar business trust, partnership, or
charitable organization described in Section 501(c)(3)of the Internal Revenue
Code of 1986, as amended.



Bank

. Buyer (a) is a national bank or banking institution organized under the laws
of any State, territory or the District of Columbia the business of which is
substantially confined to banking and is supervised by the State or territorial
banking commission or similar official or is a foreign bank or equivalent
institution, and (b) has an audited net worth of at least $25,000,000 as
demonstrated in its latest annual financial statements (which are not more than
16 months old), a copy of which is attached hereto.



Savings and Loan.

Buyer (a) is a savings and loan association, building and loan association,
cooperative bank, homestead association or similar institution, which is
supervised and examined by a State or Federal authority having supervision over
any such institution or is a foreign savings and loan association or equivalent
institution and (b) has an audited net worth of at least $25,000,000 as
demonstrated in its latest annual financial statements (which are not more than
16 months old), a copy of which is attached hereto.



Broker-dealer.

Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended (the "1934 Act") acting in a riskless principal
transaction or as an agent on a non discretionary basis for a "qualified
institutional buyer" or that, in the aggregate, owns and invests on a
discretionary basis at least $10 million of securities of issuers that are not
affiliated with such dealer.



Insurance Company.

Buyer is an insurance company whose primary and predominant business activity is
the writing of insurance or the reinsuring of risks underwritten by insurance
companies and which is subject to supervision by the insurance commissioner or a
similar official or agency of a State, territory or the District of Columbia.



Investment

Company or Small Business Investment Company. Registered under Section 2(a)(48)
of the Investment Company Act of 1940, as amended.



State or Local Plan.

Buyer is a plan established and maintained by a State, its political
subdivisions or any agency or instrumentality of a State or its political
subdivisions, for the benefit of its employees.



ERISA Plan.

Buyer is an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended.



Investment Advisor.

Buyer is an investment advisor registered under the Investment Advisers Act of
1940, as amended.



The term "securities" as used herein does not include (i) securities of issuers
that are affiliated with Buyer, (ii) securities that are part of an unsold
allotment to or subscription by Buyer (if Buyer is a dealer), (iii) securities
issued or guaranteed by the United States or any instrumentality thereof, (iv)
bank deposit notes and certificates of deposit, (v) loan participations, (vi)
repurchase agreements, (vii) securities owned subject to a repurchase agreement
and (viii) currency, interest rate and commodity swaps.

For purposes of determining the aggregate of securities owned and/or invested on
a discretionary basis by Buyer, Buyer used the cost of such securities to Buyer
and did not include any of the securities referred to in the preceding
paragraph.

Further, in determining such aggregate amount, Buyer may have included
securities owned by subsidiaries of Buyer, but only if such subsidiaries are
consolidated with Buyer in its financial statements prepared in accordance with
generally accepted accounting principles and if the investments of such
subsidiaries are managed under Buyer's direction. However, such securities were
not included if Buyer is a majority-owned, consolidated subsidiary of another
enterprise and Buyer is not itself a reporting company under the 1934 Act.

Buyer acknowledges that it is familiar with Rule 144A and understands that you
and your customers (if you act as a broker for one or more customers) are and
will continue to rely on the statements made herein because one or more sales by
you for your own account or your customer's account to Buyer may be in reliance
on Rule 144A.

Will Buyer be purchasing Rule 144A securities only for Buyer's own account?

Yes___ No___

If the answer to this question is "no," Buyer agrees that, in connection with
any purchase of securities sold to Buyer for the account of a third party
(including any separate account) in reliance on Rule 144A, Buyer will only
purchase for the account of one third party and such third party at the time is
a "qualified institutional buyer" within the meaning of Rule 144A. In addition,
Buyer agrees that Buyer will not purchase securities for a third party unless
Buyer has obtained a current representation letter from such third party or
taken other appropriate steps contemplated by Rule 144A to conclude that such
third party independently meets the definition of "qualified institutional
buyer" set forth in Rule 144A.

Buyer agrees to notify you of any changes in the information and conclusions
herein. Until such notice is given to you, Buyer's purchase of securities from
you, or through you from your customers, will constitute a reaffirmation of the
foregoing certifications and acknowledgments as of the date of such purchase.
Further, if Buyer is a bank or savings and loan as provided above, Buyer agrees
that it will furnish you with updated annual financial statements promptly after
they become available.



Date: ____________________

Very truly yours,

______________________________

Print Name of Buyer

 

By: ___________________________

Name:

Title:

 

 

Annex 2

to Exhibit C

Qualified Institutional Buyer Status Under Rule 144A

(Buyers that are registered investment companies)

Gottschalks Credit Receivables Corporation Bankers Trust Company

7 River Place East as Trustee

Fresno, California 93729 Four Albany Street

New York, New York 10006

Re: Gottschalks Credit Card Master Trust;

Variable Base Credit Card Certificates, Series 2000-1

Name of Buyer: _____________ ("Buyer")

Name of Investment Adviser: _____________ ("Adviser")



I hereby certify that, as indicated below, I am the President, Chief
Executive/Financial Officer or Senior Vice President of Buyer or, if Buyer is a
"qualified institutional buyer" as defined in Rule 144A ("Rule 144A") under the
Securities Act of 1933, as amended, because Buyer is part of a Family of
Investment Companies (as defined below) of Adviser.

In connection with purchases by Buyer from time to time, I hereby certify to you
and, if you act as broker for one or more customers, to such customers, that
Buyer is a "qualified institutional buyer" as defined in Rule 144A because (i)
Buyer is an investment company registered under the Investment Company Act of
1940, as amended, and (ii) as marked below, Buyer alone, or Buyer's Family of
Investment Companies, owned at least $100,000,000 in securities (other than the
excluded securities referred to below) as of the end of Buyer's most recent
fiscal year.

Buyer owned $ in securities (other than the excluded securities referred to
below) as of the end of Buyer's most recent fiscal year (such amount being
calculated in accordance with Rule 144A).



Buyer is part of a Family of Investment Companies which owned in the aggregate $
in securities (other than the excluded securities referred to below) as of the
end of Buyer's most recent fiscal year (such amount being calculated in
accordance with Rule 144A).



For purposes of determining the amount of securities owned by Buyer or Buyer's
Family of Investment Companies, I used the cost of such securities and did not
include any of the securities referred to below in the second succeeding
paragraph.

The term "Family of Investment Companies" as used herein will mean two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).

The term "securities" as used herein does not include (i) securities of issuers
that are affiliated with Buyer or are part of Buyer's Family of Investment
Companies, (ii) securities issued or guaranteed by the United States, or any
instrumentality thereof, (iii) bank deposit notes and certificates of deposit,
(iv) loan participations, (v) repurchase agreements, (vi) securities owned but
subject to a repurchase agreement and (vii) currency, interest rate and
commodity swaps.

On behalf of Buyer, I acknowledge that Buyer is familiar with Rule 144A and
understands that you and your customers (if you act as a broker for one or more
customers) are and will continue to rely on the statements made herein because
one or more sales to Buyer by you for your own account or your customer's
account will be in reliance on Rule 144A. In addition, on behalf of Buyer, I
agree that, in connection with any purchase of securities sold by or through you
in reliance on Rule 144A, Buyer will only purchase for Buyer's own account.

Finally, on behalf of Buyer or Adviser (as appropriate), I also agree to notify
you of any changes in the information and conclusions herein. Until such notice
is given to you, Buyer's purchase from time to time of securities from you, or
through you from your customers, will constitute a reaffirmation of the
foregoing certifications and acknowledgments by me as of the date of such
purchase.

Date: _____________________ Very truly yours,

_________________________

Name:

Title:

On behalf of:

_________________________

Name of Buyer:

or

_________________________

Name of Adviser:

EXHIBIT D



FORM OF NON-RULE 144A REPRESENTATION LETTER

Gottschalks Credit Receivables Corporation Bankers Trust Company

7 River Place East as Trustee

Fresno, California 93729 Four Albany Street

New York, New York 10006

 

Re: Gottschalks Credit Card Master Trust;

Variable Base VBC Credit Card Certificates, Series 2000-1

Ladies and Gentlemen:



The undersigned purchaser (the "Purchaser") understands that the purchase of the
above-referenced certificates (the "Certificates") may be made by institutions
which are "Accredited Investors" under Rule 501(a)(1), (2), (3) or (7) under the
Securities Act of 1933, as amended (the "Securities Act"). The undersigned
represents on behalf of the Purchaser that the Purchaser is an "Accredited
Investor" within the meaning of such definition. The Purchaser is urged to
review carefully the responses, representations and warranties it is making
herein.

Representations and Warranties

The Purchaser makes the following representations and warranties in order to
permit Bankers Trust Company, as trustee (the "Trustee") of the Gottschalks
Credit Card Master Trust (the "Trust"), Gottschalks Inc. ("Gottschalks") and
Gottschalks Credit Receivables Corporation ("GCRC") to determine its suitability
as a purchaser of Certificates and to determine that the private transfer
exemption from registration relied upon by GCRC under the Securities Act is
available to it.

1. The Purchaser understands that the Certificates have not been, and throughout
their term will not be, registered or qualified under the Securities Act or the
securities laws of any state and may be resold (which resale is not currently
contemplated) only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration under the Securities Act and other
applicable state securities laws is available, that neither GCRC nor the Trustee
is required to register the Certificates under the Securities Act or any
applicable state securities laws and that any transfer must comply with Article
VI of the Pooling and Servicing Agreement between Gottschalks, GCRC and the
Trustee dated as of March 1, 1999, as amended and supplemented through the date
hereof, and Article VI of the Amended and Restated Series 2000-1 Supplement (the
"Supplement") thereto, dated as of November 15, 2001 (collectively, the
"Agreement"). The Purchaser does hereby agree to indemnify the Trustee, GCRC and
the Company and their respective officers, directors, agents and employees,
against any liability that may result if the purchase of the Certificates is not
so exempt or is not made in accordance with the Securities Act and such state
securities laws.

2. The Purchaser will comply with all applicable federal and state securities
laws in connection with any subsequent resale of the Certificates.

3. The Purchaser is an "accredited investor" within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act and is a sophisticated
institutional investor that has knowledge and experience in financial and
business matters (and, in particular, in such matters related to securities
similar to the Certificates) and is capable of evaluating the merits and risk of
its investment in the Certificates and is able to bear the economic risks of
such investment. The Purchaser has been given such information concerning the
Certificates, Gottschalks and GCRC as it has requested.

4. The Purchaser is acquiring the Certificates as principal for its own account
for the purpose of investment and not with a view to or for sale in connection
with any distribution thereof, subject nevertheless to any requirement of law
that the disposition of the Purchaser's property shall at all times be and
remain within its control.

5. Neither the Purchaser nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of any Certificate, any
interest in any Certificate or any other similar security of GCRC to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
any Certificate, any interest in any Certificate or any other similar security
of Gottschalks or GCRC with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, which would constitute a distribution of the Certificates
under the Securities Act or which would render the disposition of any
Certificate a violation of Section 5 of the Securities Act or any state
securities law, require registration or qualification pursuant thereto, or
require registration of the Trust under the Investment Company Act of 1940, as
amended, nor will it act, nor has it authorized or will it authorize any person
to act in such manner with respect to the Certificates.

6. The Purchaser has reviewed the Information Memorandum with respect to the
Certificates dated November 15, 2001 (the "Information Memorandum"), and has had
the opportunity to ask questions and receive answers concerning the terms and
conditions of the transaction contemplated by the Information Memorandum and to
obtain additional information necessary to verify the accuracy and completeness
of any information furnished to the Purchaser or to which the Purchaser had
access.

7. The Purchaser is not an employee benefit plan, trust or account subject to
Title I of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), or subject to Section 4975 of the Internal Revenue Code of 1986, as
amended (the "Code"), or a governmental plan defined in section 3 (32) of ERISA
or Section 414(d) of the Code subject to any federal, state or local law which
is, to a material extent, similar to the foregoing provisions of ERISA or the
Code ("Similar Law") (each, a "Benefit Plan") and is not an entity, including an
insurance company separate account or an insurance company general account if
the assets in any such accounts constitute "plan assets" for purposes of
regulation section 2510.3-101 of ERISA whose underlying assets include Benefit
Plan assets by reason of a Benefit Plan's investment in the entity.

8. The Purchaser understands that the Certificates will bear legends
substantially as set forth in the form of Certificate included as an Exhibit to
the Supplement.

9. The Purchaser understands that there is no market, nor is there any assurance
that a market will develop, for the Certificates and that Gottschalks and GCRC
do not have any obligation to make or facilitate any such market under any
circumstances or to repurchase the Certificates from the Purchaser other than as
expressly set forth in the Agreement.

10. The Purchaser has consulted with its own legal counsel, independent
accountants and financial advisors to the extent it deems necessary regarding
the tax consequences to it of ownership of the Certificates, is aware that its
taxable income with respect to the Certificates in any accounting period may not
correspond to the cash flow (if any) from the Certificates for such period, and
is not purchasing the Certificates in reliance on any representations of
Gottschalks, GCRC or their counsel respect to tax matters.

11. The Purchaser represents, on behalf of itself that if the Purchaser is a
partnership, grantor trusts or S corporation for federal income tax purposes (a
"Flow-Through Entity"), any Certificates owned by or on behalf of such
Flow-Through Entity will represent less than 50% of the value of all the assets
owned by such Flow-Through Entity and no special allocation of income, gain,
loss, deduction or credit from such Variable Base Certificates will be made
among the beneficial owners of such Flow-Through Entity.

12. The Purchaser agrees that it will obtain from any subsequent purchaser of
the Certificates substantially the same representations, warranties and
agreements contained in the foregoing paragraphs 1 through 11 and in this
paragraph 12.

Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Agreement or the Information Memorandum, as the
case may be.

The representations and warranties continued herein shall be binding upon the
successors of the undersigned.

Executed at _________, this___ day of ________, ___.

__________________________

Purchaser's Name (Print)

By: _______________________

Name:

Title:

__________________________

Address of Purchaser

__________________________

Purchaser's Taxpayer

Identification Number

EXHIBIT E



FORM OF REQUEST FOR INCREASE

 

[VBC Holder]

[Address]

Bankers Trust Company

as Trustee

Four Albany Street

New York, New York 10006

[Date - not less than three Business Days prior to specified Draw Date]

Re: Gottschalks Credit Card Master Trust;

Variable Base Credit Card Certificates, Series 2000-1

Our records indicate that ______________________ is a registered holder of
Variable Base Credit Card Certificates, Series 2000-1 (the "Certificates"),
issued pursuant to the Pooling and Servicing Agreement dated as of March 1,
1999, as amended (the "Pooling Agreement") among Gottschalks Credit Receivables
Corporation, as depositor (the "Depositor"), Gottschalks Inc., as servicer (the
"Servicer") and Bankers Trust Company, as trustee (the "Trustee"), and the
Amended and Restated Series 2000-1 Supplement and, together with the Pooling
Agreement, the "Agreement" thereto, dated as of November 15, 2001 (the
"Supplement") among the Depositor, the Servicer and the Trustee. The
Certificates are securities issued by and evidencing interests in the
Gottschalks Credit Card Master Trust (the "Trust") formed pursuant to the
Agreement.

We hereby notify you pursuant to Section 6.01 of the Supplement that we intend
to Increase the VBC Principal Balance and VBC Invested Amount by
$_______________ on ________________ (the related "Draw Date"). We hereby
request that you fund the portion of such Increase attributable to the Variable
Base Certificates held by you on such Draw Date.

Our records indicate that you hold Variable Base Certificates representing ___%
of the Series 2000-1 Maximum Invested Amount, and that therefore the portion of
the Increase you are required to fund is $____________ (which represents your
attributable portion of the total Increase). You are requested to fund such net
amount by wire transfer of immediately available funds to the Draw Account
(account details below) no later than [10:00 AM] on the related Draw Date.

Draw Account details:

______________________

______________________

______________________

______________________

 

In connection with such Increase, we hereby certify as follows with respect to
the satisfaction of the conditions precedent to such Increase as set forth in
Section 6.1 of the Supplement:

1. Immediately upon giving effect to such Increase, the VBC Principal Balance
will be $____________ and the VBC Invested Amount will be $____________, and in
each case will not exceed the Series 2000-1 Maximum Invested Amount.

2. Such Increase will not cause an Early Amortization Event.

3. Taking into consideration the amount of such Increase, Collections received
during the related Collection Period, and amounts held in the Capitalized
Interest Account for such purpose, will be sufficient to fund the VBC Monthly
Interest, Commitment Fees, Breakage Fees, Administrative Fees, Carryover
Interest and Carryover Commitment, Breakage and Administrative Fees
distributable on the succeeding Distribution Date.

4. Upon confirmation by the Trustee of the deposit into the Draw Account of the
amount specified above, the Trustee is obligated to record on its books and
records relating to the Variable Base Certificates, and we will record on our
books and records relating to the Variable Base Certificates, an increase in the
VBC Invested Amount and the VBC Principal Balance corresponding to the full
amount of such Increase and increases in the portions of the VBC Invested Amount
and VBC Principal Balance attributable to the Variable Base Certificate recorded
in the name of the related VBC Holder in the amount of the portion of such
Increase Attributable to the related Variable Base Certificate(s).

Please notify us promptly if you anticipate any delay or failure in the timely
deposit of the amounts specified above into the Draw Account.

GOTTSCHALKS INC.

as Servicer of the Gottschalks

Credit Card Master Trust

 

By: ____________________________

Name:

Title:

 

EXHIBIT F



FORM OF NOTICE OF DISCRETIONARY PREPAYMENT

Manufacturers and Traders Trust Company

One M&T Plaza

Buffalo, New York 14203

Warehouse Line Advisors, inc.

17 Talcott Notch Road

Farmington, Connecticut 06032

Bankers Trust Company

as Trustee

Four Albany Street

New York, New York 10006

[Date - not less than three Business Days prior to specified date of
Discretionary Prepayment]

Re: Gottschalks Credit Card Master Trust;

Variable Base Credit Card Certificates, Series 2000-1

Our records indicate that ______________________ is a registered holder of
Variable Base Credit Card Certificates, Series 2000-1 (the "Certificates"),
issued pursuant to the Pooling and Servicing Agreement dated as of March 1,
1999, as amended (the "Pooling Agreement") among Gottschalks Credit Receivables
Corporation, as depositor (the "Depositor"), Gottschalks Inc., as servicer (the
"Servicer") and Bankers Trust Company, as trustee (the "Trustee"), and the
Amended and Restated Series 2000-1 Supplement and, together with the Pooling
Agreement, the "Agreement" thereto, dated as of November 15, 2001 (the
"Supplement") among the Depositor, the Servicer and the Trustee and that
Warehouse Line Advisors, Inc. is the related Certificate Administrator (the
"Certificate Administrator"). The Certificates are securities issued by and
evidencing interests in the Gottschalks Credit Card Master Trust (the "Trust")
formed pursuant to the Agreement.

We hereby instruct the Trustee pursuant to Section 6.01 of the Supplement (and
provide notice to the above-named VBC Holder of such instruction) to:

(i) make a Discretionary Prepayment in the amount of $_____________ on
________________, from amounts retained in the Prepayment Account therefor;

(ii) pay to the above-named VBC Holder the portion of the VBC Monthly Interest
accrued through such date (together with any Carryover Interest and Breakage
Fees accrued through such date) attributable to the Variable Base Certificates
held by such VBC Holder from amounts retained in the Collection Account
therefor;

(iii) pay pro rata (if the Discretionary Prepayment is being made on a day that
is not a Draw Date) to the below-named Certificate Administrator and VBC Holder
and the succeeding Distribution Date the Administrative Fee and Commitment Fees
accrued through such date (together with any Carryover Commitment Fees accrued
through such date) from amounts retained in the Collection Account therefor; and

(iv) pay to the above-named VBC Holder on the succeeding Distribution Date the
portion of any Breakage Fee associated with such Discretionary Prepayment
attributable to the Variable Base Certificates held by such VBC Holder from
amounts retained in the Collection Account therefor.

Our records indicate that you hold Variable Base Certificates representing ___%
of the Series 2000-1 Maximum Invested Amount, and that therefore the portion of
such Discretionary Prepayment you are entitled to on the date of such
Discretionary Prepayment is $____________, the portion of VBC Monthly Interest,
Carryover Interest and Carryover Breakage Fees you are entitled to on the date
of such Discretionary Prepayment is $_____________, and the portion of the
related Breakage Fee you are entitled to on the succeeding Distribution Date is
$____________.

The Certificate Administrator and each VBC Holder, other than Tice & Co., are
entitled to on the date hereof a pro rata portion of such Discretionary
Prepayment, the related Administrative Fee in an amount equal to $2,000 and the
Carryover Commitment Fees and the Carryover Administrative Fees in the amount of
$______________.

The Trustee is hereby instructed to pay such amounts on the relevant dates by
wire transfer of immediately available funds to the relevant accounts specified
below no later than [10:00 AM] on the date of such Discretionary Prepayment or
succeeding Distribution Date, as the case may be:

VBC Holder's account details:

______________________

______________________

______________________

______________________

Certificate Administrator's account details:

______________________

______________________

______________________

______________________

In connection with such Discretionary Prepayment, we hereby certify that such
Discretionary Prepayment will not cause an Early Amortization Event.

Please notify us promptly if there has been any change to the relevant VBC
Holder's account details.

GOTTSCHALKS INC.

as Servicer of the Gottschalks

Credit Card Master Trust

 

By: ____________________________

Name:

Title:

SCHEDULE 1



ACCOUNT DETAILS



DRAW ACCOUNT:

_________________________

_________________________

_________________________

_________________________

 

PREPAYMENT ACCOUNT:

_________________________

_________________________

_________________________

_________________________

CAPITALIZED INTEREST ACCOUNT:

_________________________

_________________________

_________________________

_________________________

 

RETAINED AMOUNT ACCOUNT

_________________________

_________________________

_________________________

_________________________




--------------------------------------------------------------------------------


